Exhibit 10.29
(LOGO) [b86630b8663000.gif]
STANDARD INDUSTRIAL LEASE
CENTER NAME:
Parkway Centre One
LANDLORD:
Crest Partners-Poway One Danielson, LLC, a California limited liability company
TENANT:
NEXUS Biosystems, Inc., a Delaware corporation

 



--------------------------------------------------------------------------------



 



STANDARD INDUSTRIAL LEASE
     This STANDARD INDUSTRIAL LEASE (“Lease”), dated for reference purposes only
May 31, 2010, is entered into by and between Crest Partners-Poway One Danielson,
LLC, a California limited liability company (“Landlord”), and NEXUS Biosystems,
Inc., a Delaware corporation (“Tenant”).
1. BASIC LEASE TERMS.
     The basic terms of the Lease set forth in this Article 1 shall be read in
conjunction with the other Articles of this Lease, which define and explain the
basic terms.

  1.1   Address for Notice (see Section 24.19):

  Landlord:   11750 Sorrento Valley Road, Suite 209
San Diego, California 92121
Attention: Parkway Centre One Property Management

  Tenant:   At the Premises

  1.2   Description of Premises:

  Center Name:   Parkway Centre One     Building:   14100 Danielson Street
Poway, CA 92604

  Premises:   The “Premises” shall consist of approximately 67,594 rentable
square feet in the western portion of the Building, as more particularly
depicted in Exhibit “A” attached hereto and incorporated herein by this
reference. The Premises will be separated from the eastern portion of the
Building by a demising wall. Landlord shall keep the existing demising wall in
the back area of the Building and shall construct the remaining portion of the
demising wall, at its sole expense, at the location shown in Exhibit “A-1”
attached hereto and incorporated herein by this reference.

      Rentable Square Footage of Premises (see Exhibit “A”): 67,594.
Rentable Square Footage of Building: 126,720.

  1.3   Commencement Date: August 1, 2010.

       1.4 Lease Term (see Article 3): Beginning on the Commencement Date and
continuing for approximately five (5) years and zero (0) months thereafter,
through July 31, 2015 (the “Expiration Date”).

  1.5   Minimum Monthly Rent: See Section 25 of the Addendum.     1.6   Security
Deposit: $87,872.20 (see Article 5).     1.7   Tenant’s Pro Rata Share: 53.34%.

       1.8 Permitted Use (see Article 11): General office, manufacturing and R&D
uses, and for no other use, except as provided in Section 11.1 of this Lease.
Tenant’s use of the Premises shall comply with all applicable laws and zoning
requirements, as required under the terms and conditions of this Lease.

  1.9   Tenant’s Guarantor (If none, so state): None.

       1.10 Tenant’s Parking Spaces (Unassigned) (see Section 11.6): Tenant
shall be entitled to 3 spaces per 1000 Rentable Square Feet leased on a
non-exclusive/non-reserved basis. Tenant’s employees shall endeavor to park in
the western half of the property when possible.

  1.11   Landlord’s Broker (If none, so state): Colliers International.        
Tenant’s Broker (If none, so state): Bonnie Kuenstler.

       1.12 Additional Provisions: The following additional provisions are
attached to and made a part of this Lease (if none, so state): Addendum to
Standard Industrial Lease.

  1.13   Exhibits: The following Exhibits are attached to and made a part of
this Lease:

       
Exhibit “A”
Exhibit “A-1”
Exhibit “B”
Exhibit “C”
-
-
-
-   Proposed Site/Floor Plan of Premises
Demising Wall
Rules and Regulations
Sign Criteria

2. LEASE OF PREMISES
     Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Premises described in Section 1.2, which Premises are indicated on the
site/floor plan attached as Exhibit “A”. The Premises are part of the office or
industrial center identified in Section 1.2 (the “Center”). The approximate
Rentable Square Footage identified in Section 1.2 is a measurement of the
leaseable floor area of the Premises, as determined by Landlord and applied on a
consistent basis

1



--------------------------------------------------------------------------------



 



STANDARD INDUSTRIAL LEASE
TABLE OF CONTENTS

         
1. BASIC LEASE TERMS
    1  
 
       
1.1 Address for Notice
    1  
1.2 Description of Premises
    1  
1.3 Commencement Date
    1  
1.4 Lease Term
    1  
1.5 Minimum Monthly Rent
    1  
1.6 Security Deposit
    1  
1.7 Tenant’s Pro Rata Share of Utilities
    1  
1.8 Permitted Use
    1  
1.9 Tenant’s Guarantor
    1  
1.10 Tenant’s Parking Spaces
    1  
1.11 Landlord’s Broker/Tenant’s Broker
    1  
1.12 Additional Provisions
    1  
1.13 Exhibits
    1  
 
       
2. LEASE OF PREMISES
    1  
 
       
3. LEASE TERM
    2  
 
       
3.1 Commencement
    2  
3.2 Delay in Commencement
    2  
3.3 Early Occupancy
    2  
 
       
4. RENT
    2  
 
       
4.1 Minimum Monthly Rent
    2  
4.2 Lease Year
    2  
4.3 Additional Rent
    2  
4.4 Impounds
    2  
4.5 Payment by EFT or ACH
    2  
 
       
5. SECURITY DEPOSIT
    2  
 
       
6. COMMON FACILITIES
    3  
 
       
7. MAINTENANCE AND REPAIRS
    3  
 
       
7.1 Tenant’s Obligations
    3  
7.2 Landlord’s Obligations
    3  
7.3 Performance By Landlord
    4  
 
       
8. REAL PROPERTY TAXES
    4  
 
       
8.1 Payment of Real Property Taxes
    4  
8.2 Personal Property Taxes
    4  
 
       
9. INSURANCE
    4  
 
       
9.1 Landlord’s Insurance
    4  
9.2 Tenant’s Insurance
    4  
9.3 Payment of Insurance Costs
    4  
9.4 Waiver of Subrogation
    4  
9.5 Tenant’s Use Not to Increase Premium
    5  
 
       
10. UTILITIES
    5  
 
       
10.1 Payment of Utilities by Tenant
    5  
10.2 Pro Rata Share of Utilities
    5  
10.3 Janitorial Service to the Premises
    5  
 
       
11. USE
    5  
 
       
11.1 Permitted Use
    5  
11.2 Compliance with Legal Requirements
    5  
11.3 Waste, Quiet Conduct
    5  
11.4 Rules and Regulations
    5  
11.5 Signs
    6  
11.6 Parking
    6  
11.7 Entry by Landlord
    6  
 
       
12. ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER
    6  
 
       
12.1 Acceptance of Premises
    6  
12.2 Landlord’s Exemption From Liability
    6  
12.3 No Warranties or Representations
    6  
12.4 Keys
    7  
 
       
13. INDEMNIFICATION
    7  
 
       
14. HAZARDOUS MATERIALS
    7  
 
       
14.1 Definitions
    7  
14.2 Use of Hazardous Materials
    7  
14.3 Compliance With Laws; Handling Hazardous Materials
    8  
14.4 Notice; Reporting; Notice Under Health and Safety Code Section 25359.7
    8  
14.5 Indemnity
    8  
14.6 Entry and Inspection; Cure
    8  
14.7 Termination; Expiration
    8  
14.8 Exit Assessment
    8  
14.9 Event of Default
    9  
 
       
16. ALTERATIONS: LIENS
    9  
 
       
15.1 Alterations by Tenant
    9  
15.2 Permits & Governmental Requirements
    9  
15.3 Liens
    9  
15.4 Remodel
    9  
 
       
16. DAMAGE AND DESTRUCTION
    9  
 
       
16.1 Partial Damage
    9  
16.2 Total Destruction
    9  
16.3 Partial Destruction of Center or Building
    9  
16.4 Insurance Deductible
    9  
16.5 Damage Near End of Term
    9  
16.6 Landlord’s Termination Notice; Effective Date; Relocation
    10  
16.7 Rent Abatement
    10  
16.8 Tenant’s Obligations
    10  
16.9 Waiver of Inconsistent Statutes
    10  
 
       
17. CONDEMNATION
    10  
 
       
17.1 Effect on Lease
    10  
17.2 Condemnation Award
    10  
17.3 Waiver of Inconsistent Statutes
    10  
 
       
18. ASSIGNMENT AND SUBLETTING
    10  
 
       
18.1 Landlord’s Consent Required
    10  
18.2 Landlord’s Election
    10  
18.3 Costs; Transfer Fee
    11  
18.4 Assumption; No Release of Tenant
    11  
18.5 No Merger
    11  
18.6 Reasonable Restriction
    11  
 
       
19. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE
    11  
 
       
19.1 Subordination
    11  
19.2 Attornment
    11  
19.3 Estoppel Certificates
    11  
 
       
20. SURRENDER OF PREMISES
    11  
 
       
20.1 Condition of Premises
    11  
20.2 Removal of Certain Alterations, Fixtures and Equipment Prohibited
    11  
20.3 Holding Over
    12  
 
       
21. DEFAULT BY TENANT
    12  
 
       
22. REMEDIES
    12  
 
       
22.1 Termination of Lease
    12  
22.2 Continuation of Lease
    12  
22.3 Performance by Landlord
    13  
22.4 Late Charge; Interest on Overdue Payments
    13  
22.5 Landlord’s Right to Require Advance Payment of Rent; Cashier’s Checks
    13  
 
       
23. DEFAULT BY LANDLORD
    13  
 
       
23.1 Notice to Landlord
    13  
23.2 Notice to Mortgagees
    13  
23.3 Limitation on Remedies Against Landlord
    13  
 
       
24. GENERAL PROVISIONS
    13  
24.1 Action or Defense by Tenant
    13  
24.2 Arbitration and Mediation; Waiver Of Jury Trial
    14  
24.3 Attorneys’ Fees
    14  
24.4 Authority of Tenant
    14  
24.5 Binding Effect; Parties Benefited
    14  
24.6 Brokers
    14  
24.7 Construction
    14  
24.8 Counterparts
    14  
24.9 Covenants and Conditions
    14  
24.10 Entire Agreement
    14  
24.11 Exhibits
    14  
24.12 Financial Statements
    14  
24.13 Force Majeure
    14  
24.14 Governing Law
    14  
24.15 Joint and Several Liability
    14  
24.16 Modification
    14  
24.17 Modification for Lender
    14  
24.18 Nondiscrimination
    14  
24.19 Notice
    15  
24.20 Partial Invalidity
    15  
24.21 Quiet Enjoyment
    15  
24.22 Recording; Non-Disclosure
    15  
24.23 Relationship of the Parties
    15  
24.24 Relocation of Tenant
    15  
24.25 Rights of Redemption Waived
    15  
24.26 Time of the Essence
    15  
24.27 Transfer of Landlord’s Interest
    15  
24.28 Waiver
    15  

Exhibit “A” — Site/Floor Plan of Premises/Description of Center
Exhibit “A-1” — Demising Wall
Exhibit “B” — Rules & Regulations
Exhibit “C” — Sign Criteria
Addendum to Standard Industrial Lease

ii



--------------------------------------------------------------------------------



 



throughout the Center. As used herein, the term “Building” means the building of
which the Premises are a part; if the Premises encompass the entire Building,
then the terms “Premises” and “Building” shall have the same meanings.
3. LEASE TERM
     3.1 Commencement. The term of this Lease (the “Lease Term”) shall commence
on the Commencement Date stated in Section 1.3 and shall continue for the period
stated in Section 1.4, unless sooner terminated pursuant to any provision of
this Lease. In the event that the Commencement Date does not fall on the first
day of the calendar month, the Lease Term shall be subject to a pro rata
adjustment in accordance with Sections 4.1 and 4.2, below.
     3.2 Delay In Commencement. If Landlord cannot deliver possession of the
Premises to Tenant on the Commencement Date specified in Section 1.3 for any
reason, Landlord shall not be subject to any liability therefor. Such
nondelivery shall not affect the validity of this Lease nor the obligations of
Tenant hereunder. However: (a) Tenant shall not be obligated to pay rent until
possession of the Premises is delivered to Tenant, (b) if possession of the
Premises is not delivered to Tenant within thirty (30) days of the Commencement
Date, the last day of the Lease Term shall be extended by the total number of
days that possession is so delayed, plus the minimum number of additional days
necessary to make the Expiration Date the last day of a calendar month, and
(c) if Landlord has not delivered possession of the Premises within ninety
(90) days after the Commencement Date, Tenant may elect to terminate this Lease
by delivering written notice to Landlord within ten (10) days thereafter, in
which event the parties shall be discharged from all further obligations
hereunder.
     3.3 Early Occupancy. Tenant shall be entitled to use the Premises prior to
the Commencement Date for storage purposes and to set up its machinery and
personal property (see Addendum). Such occupancy by Tenant prior to the
Commencement Date shall be subject to all terms and conditions of this Lease,
except as otherwise provided in Section 26.2 of the Addendum. In no event shall
Tenant’s early occupancy advance the Expiration Date.
4. RENT
     4.1 Minimum Monthly Rent. Tenant shall pay minimum monthly rent (“Minimum
Monthly Rent”) in the initial amount stated in Section 1.5. The Minimum Monthly
Rent shall be increased as set forth in Section 1.5 and/or elsewhere in this
Lease. Tenant shall pay the Minimum Monthly Rent on or before the first day of
each calendar month, in advance, at the office of Landlord or at such other
place designated by Landlord, without deduction, offset or prior demand. If the
Commencement Date is not the first day of a calendar month, the rent for the
partial month at the beginning of the Lease Term shall be prorated on a per diem
basis and shall be due on the first day of such partial month. Upon execution of
this Lease, Tenant shall pay the Security Deposit in its entirety (see
Section 5). On or before the Commencement Date, Tenant shall pay the aggregate
of the first month’s Minimum Monthly Rent and the first month’s Monthly Impound
Payment, if any (see Section 4.4).
     4.2 Lease Year. As used in this Lease, the term “Lease Year” means (i) the
first period of twelve (12) full calendar months following the Commencement Date
(including, if the Commencement Date is not the first day of a calendar month,
the period between the Commencement Date and the next first day of the month),
(ii) each period of twelve (12) full calendar months thereafter, and (iii) any
remaining period at the end of the Lease Term of less than twelve (12) full
calendar months.
     4.3 Additional Rent. All charges payable by Tenant in addition to Minimum
Monthly Rent shall constitute “Additional Rent.” All Minimum Monthly Rent,
Additional Rent, and all other charges and monetary amounts due Landlord from
Tenant under this Lease or otherwise shall constitute “rent.” Unless this Lease
provides otherwise, all Additional Rent shall be paid by Tenant, without
limitation or offset, within fifteen (15) days after Tenant’s receipt of a
statement from Landlord. Additional Rent includes, without limitation, Operating
Costs (see Article 6), Maintenance and Repairs (see Article 7), Real Property
Taxes (see Article 8), insurance costs (see Article 9), Utilities (see
Article 10), and reasonable attorneys’ fees and costs (see Section 24.3). Unless
expressly provided to the contrary, if any Minimum Monthly Rent is abated or
waived pursuant to another specific term of this Lease or in any separate
agreement, it is understood that such abatement or waiver shall apply only to
the Minimum Monthly Rent, and Tenant shall be obligated to pay all Additional
Rent and other charges (including the applicable impounds thereof) during such
periods of abatement or waiver of Minimum Monthly Rent. Minimum Monthly Rent,
Additional Rent, and all other charges and monetary amounts due Landlord from
Tenant hereunder shall constitute “rent.”
     4.4 Impounds. Landlord shall have the right, but not the obligation, to
collect and impound, in advance, any or all Additional Rent based upon
Landlord’s reasonable estimate of Tenant’s future liability for such amounts
under this Lease if Tenant has been late in the payment of any Additional Rent
more than one (1) time in any twelve (12) month period. Landlord shall initially
establish the monthly amount of such impound (“Monthly Impound Payments”), based
upon its estimate of one-twelfth of Tenant’s annual liability therefor. Landlord
shall have the right at any time to adjust the amount of the Monthly Impound
Payment upon notice to Tenant. The Monthly Impound Payment shall be due and
payable on the first day of each month throughout the Lease Term. Any failure to
pay the Monthly Impound Payment when due shall be considered a failure to pay
rent when due under Section 21 and other relevant provisions of this Lease, and
shall entitle Landlord to exercise any or all of its remedies available for the
failure to pay rent. Upon the occurrence of any Event of Default by Tenant
hereunder, Landlord shall have the right to apply all unapplied amounts of
Monthly Impound Payments to Tenant’s default. Within ninety (90) days after the
end of each calendar year, Landlord shall deliver to Tenant an accounting of
Tenant’s actual share of Additional Rent and the estimated amounts previously
paid by Tenant. Any overpayment by Tenant shall be credited against next Monthly
Impound Payments due hereunder, or, if the Term has expired, shall be remitted
to Tenant within fifteen (15) days. Tenant shall pay the amount of any
underpayment within fifteen (15) days after receipt of the accounting. Tenant
acknowledges that the Monthly Impound Payments are estimates only and not a
representation of the amount of Tenant’s ultimate liability for Additional Rent.
Tenant’s share of Operating Costs, Real Property Taxes, and insurance charges
are currently $0.19 per Rentable Square Foot, per month, which estimate includes
a cap on Real Property Taxes. During the first Lease Year, the Real Property
Taxes will be capped at $.13 per Rentable Square Foot, per month. After the
first Lease Year, the Real Property Taxes shall be subject to a maximum annual
increase of five percent (5%). In the event that the Building sells or there are
any new taxes and/or new assessments, such amounts would not be included as part
of the cap. In addition, there shall be no cap on the Real Property Taxes in the
event that Tenant exercises its Option to Extend per Section 29 of the Addendum.
     4.5 Payment by EFT or ACH. If Tenant has been late in the payment of any
Minimum Monthly Rent more than one (1) time in any twelve (12) month period,
then at Landlord’s election, and upon at least thirty (30) days’ notice to
Tenant, Landlord may require that all payments of Minimum Monthly Rent,
Additional Rent and other amounts due hereunder be made in immediately available
funds or by wire transfer by electronic fund transfer through the Automated
Clearing House network or any similar system designated by Landlord (“ACH”).
Such payments shall be initiated by Tenant or Landlord, at Landlord’s election,
to an account designated from time to time by Landlord at an ACH member bank for
settlement not later than 12:00 o’clock noon, San Diego, California time, on the
dates such sums or payments are respectively due. Any payment received after
such time shall be deemed to have been made after the due date.
5. SECURITY DEPOSIT
     Upon execution of this Lease, Tenant shall deposit with Landlord the amount
specified in Section 1.6 (the “Security Deposit”), to be held by Landlord,
without liability for interest, as security for Tenant’s performance of its
obligations under this Lease. Landlord shall not be required to keep the
Security Deposit separate from its other accounts. Landlord may apply all or a
part of the Security Deposit to any unpaid rent (including unpaid Additional
Rent or Monthly Impound Payments) or other monetary payments due from Tenant or
to cure any other default of Tenant hereunder and to compensate Landlord for all
damage and expense sustained as a result of such default. If all or any portion
of the Security Deposit is so applied, Tenant shall deposit cash sufficient to
restore the Security Deposit to its original amount within fifteen (15) days
after receipt of Landlord’s written demand. If Tenant fully and faithfully
performs each of its obligations

2



--------------------------------------------------------------------------------



 



under this Lease, the Security Deposit or any balance thereof shall be returned
to Tenant within thirty (30) days of the later of the expiration or earlier
termination of this Lease or the vacation of the Premises by Tenant. At
Landlord’s request, Tenant shall accompany Landlord or Landlord’s representative
on a “walk-through” of the Premises prior to Landlord’s return of the Security
Deposit.
6. OPERATING COSTS
     6.1 Payment of Operating Costs by Tenant. Tenant shall pay its pro rata
share of Operating Costs for the Center, as defined herein. Tenant’s pro rata
share is set forth in Section 1.7 and shall be recomputed by Landlord on a
monthly or other periodic basis selected by Landlord if the percentage of
Rentable Square Footage of the Center occupied by Tenant changes during the term
of this Lease. Tenant shall pay the amount of such increased pro rata share to
Landlord, to the extent such obligation exceeds any amount thereof impounded
under Section 4.5, within fifteen (15) days after receipt of a statement from
Landlord.
     6.2 Pro Rata Share of Operating Costs. Tenant’s pro rata share of Operating
Costs shall be the ratio of the Rentable Square Footage of the Premises
(identified in Section 1.2) to the total Rentable Square Footage of the Center,
as determined by Landlord from time to time. Changes in Rentable Square Footage
shall be effective on the first day of the first calendar month following the
change. Tenant’s share of Real Property Taxes, insurance costs and other
components of Additional Rent shall be computed on the same basis as Tenant’s
Pro Rata Share of Operating Costs, unless Landlord determines and Tenant
consents, which consent shall not be unreasonably withheld, that some other
basis would be equitable.
     6.3 Operating Costs. “Operating Costs” includes all costs of operating,
managing, repairing and maintaining the Common Facilities, including without
limitation: gardening and landscaping; the cost of public liability and property
damage insurance; Real Property Taxes, as defined in Section 8.2 but applicable
to the Common Facilities; utilities; line painting and parking lot repairs; roof
repairs; lighting; trash and refuse removal; supplies; equipment; exterior
painting; capital improvements (including without limitation the costs of roof,
parking lot and underground utilities replacements), which expenses shall be
amortized by Landlord over the useful life of the item, provided however that,
at Landlord’s discretion, replacement costs of the heating and air conditioning
system shall not be amortized, but shall be passed through to Tenant based upon
its unamortized pro rata share; the costs of altering, improving, renovating,
upgrading or retrofitting any portion of the Common Facilities to comply with
all laws, regulations and governmental requirements applicable to the Center
(including without limitation those related to disabled persons, hazardous
materials, lighting upgrades, sprinkler and energy saving retrofits); the costs
of renovating or remodeling from time to time for the benefit of all tenants in
the Center; security service; property management costs and administrative fees
not to exceed 4% of the gross rental income of the Center; bookkeeping services;
labor; and the cost of personnel to implement such services. In lieu of
including the entire amount of any such expense in Operating Costs in any one
period, Landlord, at its election, may spread the inclusion of, or may amortize,
any such expenses, or a reasonable reserve for anticipated expenses, in
Operating Costs over such multiple periods as Landlord shall determine.
Operating Costs shall not include any of the items set forth in Section 31 of
the Addendum.
     6.4 Common Facilities. “Common Facilities” means all areas, facilities,
utilities, equipment and services provided by Landlord for the common use or
benefit of the occupants of the Center and their employees, agents, customers
and other invitees, including without limitation, if the same exist; building
lobbies, common corridors and hallways, restrooms, pedestrian walkways,
driveways and access roads, access facilities for disabled persons (including
elevators), truck serviceways, loading docks, garages, driveways, parking lots,
landscaped areas, stairways, elevators, retaining walls, all areas required to
be maintained under the conditions of governmental approvals for the Center, and
other generally understood public or common areas. All Common Facilities shall
at all times be subject to the exclusive control and management of Landlord.
Landlord reserves the right to relocate, alter, improve, or adjust the size and
location of any Common Facilities from time to time without liability to Tenant
so long as Tenant retains reasonable ingress and egress to the Premises and the
parking areas. Landlord shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to the Common
Facilities. Landlord shall have the right to construct, maintain and operate
lighting facilities on the Common Facilities; to police the same; from time to
time to change the area, level, location and arrangement of parking areas and
other facilities; to restrict parking by tenants, their officers, agents and
employees to employee parking areas; to close all or any portion of the Common
Facilities to such extent; to close temporarily all or any portion of the Common
Facilities for any reason, including for the purpose of preventing a dedication
thereof or the accrual of any rights to any person or the public therein; and to
do and perform such other acts in and to the Common Facilities which Landlord
shall determine, using good business judgment, to be advisable to improve the
convenience and use thereof by tenants, their officers, agents, employees and
customers so long as Tenant retains reasonable ingress and egress to the
Premises and the parking areas. Subject to the foregoing, all Common Facilities
not within the Premises, which Tenant may use under a revocable license, on a
nonexclusive basis in common with other tenants, and if any such license is
revoked, or if the amount of such areas is diminished, Landlord shall not be
subject to any liability and Tenant shall not be entitled to any compensation or
abatement of rent, nor shall such revocation or diminution be deemed
constructive or actual eviction.
7. MAINTENANCE AND REPAIRS.
     7.1 Tenant’s Obligations. Except as provided in Section 7.2, Tenant shall
keep the Premises in good order, condition and repair during the Lease Term,
including without limitation: all nonstructural, interior, exterior, and
landscaped areas; all heating, ventilation and air conditioning systems and
equipment; all glass, glazing, windows, window moldings, partitions, doors and
door hardware; all interior painting; all fixtures and appurtenances in the
Premises or exclusively serving the Premises including electrical, lighting and
plumbing fixtures; and all other portions of the Premises seen or unseen. Tenant
shall promptly replace at its sole cost and expense any of the systems,
equipment and other portions of the Premises for which it is responsible
hereunder during the Lease Term if and when necessary, regardless of whether the
benefit of such replacement extends beyond the Lease Term. It is the intention
of Landlord and Tenant that Tenant shall maintain the Premises, at all times
during the Lease Term, in an attractive, first-class and fully operative
condition, at Tenant’s expense. If any heating and air conditioning system or
equipment exclusively serves the Premises, Tenant shall additionally obtain and
keep in force a preventive maintenance contract providing for the regular (at
least quarterly) inspection and maintenance of the heating and air conditioning
system (including leaks around ducts, pipes, vents, and other parts of the air
conditioning) by a reputable licensed heating and air conditioning contractor
acceptable to Landlord. Prior to April 1 of each calendar year, Tenant shall
deliver Landlord written confirmation from such contractor verifying that such a
contract has been entered into and that the required service will be provided.
Notwithstanding the foregoing, Landlord shall have the right, upon written
notice to Tenant, to undertake the responsibility for preventive maintenance and
repair of the heating and air conditioning system, at Tenant’s sole cost and
expense.
     7.2 Landlord’s Obligations. Landlord shall repair and maintain the Common
Facilities, and the roof, the foundations and structural portions of the
Premises and any building of which the Premises are a part. Provided, however,
that Tenant shall pay the (a) the full amount of any maintenance and repairs
necessitated by any act, omission, conductor activity of, or breach of this
lease by, Tenant or any of Tenant’s officers, agents, customers or invitees
(plus ten percent (10%) of the cost thereof for Landlord’s overhead); and
(b) any maintenance and repairs necessitated by breaking and entering of the
Premises. Tenant shall pay its share of such maintenance and repair costs
incurred by Landlord, to the extent such obligation exceeds any amount thereof
impounded under Section 4.4, within fifteen (15) days after receipt of a
statement from Landlord. There shall be no abatement of rent, and no liability
of Landlord, by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations, or improvements to any
portion of the Premises or the Center so long as Landlord has taken reasonable
steps to minimize the interference with Tenant’s business. Except as provided in
Article 16 (Damage and Destruction) and Article 17 (Condemnation), Landlord
shall have

3



--------------------------------------------------------------------------------



 



absolutely no other responsibility to repair, maintain or replace any portion of
the Premises at any time. Tenant waives the right to make repairs at Landlord’s
expense under California Civil Code Section 1942, or under any other law,
statute or ordinance now or hereafter In effect. Landlord’s obligations under
this Section are not intended to alter or modify in any way the provisions of
Article 12.
     7.3 Performance By Landlord. If Tenant refuses or neglects to perform its
maintenance obligations hereunder to the reasonable satisfaction of Landlord,
Landlord shall have the right (but not the obligation), upon three (3) days’
prior written notice to Tenant, to enter the Premises and perform such repairs
and maintenance on behalf of Tenant. Landlord shall also have the right (but not
the obligation), without prior notice to Tenant, to correct or remove any
dangerous or hazardous condition, to repair the heating, ventilation, air
conditioning or plumbing systems, to correct, repair or bring into legal
compliance any fire or other life safety systems of the Premises, and to repair
or replace any broken glass or glazing, if Tenant fails to correct or repair the
same within twenty-four (24) hours after the need arises. Landlord shall not be
liable to Tenant for any loss or damage to Tenant’s merchandise, fixtures, or
other property or to Tenant’s business in connection with Landlord’s performance
hereunder, and Tenant shall pay Landlord’s costs plus ten percent (10%) of such
amount for overhead, upon presentation of a statement therefor, as Additional
Rent. Tenant shall also pay interest at the rate provided in Section 22.4 from
the date of completion of repairs by Landlord to the date paid by Tenant.
8. REAL PROPERTY TAXES
     8.1 Payment of Real Property Taxes by Tenant. Tenant shall pay ail Real
Property Taxes applicable to the Premises during the Lease Term. If the Premises
are not separately assessed, a share of the tax bill that includes the Premises
shall be allocated to the Tenant, Such share shall be equitably determined by
Landlord based upon the Rentable Square Footage of the Premises compared to the
total Rentable Square Footage covered by the tax bill, the respective valuations
assigned in the assessor’s worksheet, or other reasonably available information.
Tenant shall pay its share of Real Property Taxes to Landlord, to the extent
such obligation exceeds any amount thereof impounded under Section 4.5, within
fifteen (15) days after receipt of a statement from Landlord.
     8.2 Real Property Taxes Defined. “Real Property Taxes” means all taxes,
assessments, levies, fees and other governmental charges levied on or
attributable to the Premises or any part thereof, including without limitation:
(a) real property taxes and assessments levied with respect to all or a portion
of the Premises, (b) assessments, charges and fees charged by governmental
agencies or districts for services or facilities provided to the Premises,
(c) transfer, transaction, rental, gross receipts, license or similar taxes or
charges measured by rent received by Landlord, excluding any federal or state
income, franchise, estate or inheritance taxes of Landlord, (d) taxes based upon
a reassessment of the Premises due to a transfer or change of ownership, and (e)
any assessment, charge or fee that is a substitute in whole or in part for any
tax now or previously included within the definition of Real Property Taxes. If
Landlord elects to contest an assessment of any Real Property Taxes, Landlord
shall have the right to recover its actual costs of such contest (including
attorneys’ fees and costs) as part of Real Property Taxes, but only to the
extent such contest has resulted in a reduction of Real Property Taxes. Tenant
shall not be entitled to the benefit of any reduction, refund, rebate or credit
accruing or payable to Landlord for any period prior to the commencement of or
after the expiration or other termination of the Lease Term.
     8.3 Personal Property Taxes. Tenant shall pay prior to delinquency all
taxes charged against trade fixtures, furnishings, equipment or any other
personal property belonging to Tenant. Tenant shall attempt to have such
personal property taxed separately from the Premises. If any such taxes on
Tenant’s personal property are levied against Landlord or the Premises, or if
the assessed value of the Premises is increased by inclusion of a value placed
upon such personal property of Tenant, then: (a) Landlord, after written notice
to Tenant, shall have the right to pay the taxes levied against Landlord, or the
taxes based upon such increased valuation, but under protest if so requested by
Tenant in writing, and (b) Tenant shall pay to Landlord the taxes levied against
Landlord, or the taxes resulting from such increased valuation, within fifteen
(15) days after Tenant’s receipt of a written statement from Landlord.
9. INSURANCE
     9.1 All Risk Coverage. During the Lease Term, Landlord shall maintain
insurance covering loss or damage to the Premises (excluding Tenant’s
Alterations, fixtures, equipment and personal property), insuring against any or
all risks of physical loss (and including, at Landlord’s option, flood and
earthquake coverage), at full replacement cost. Said insurance shall provide for
payment of loss thereunder to Landlord or to the holder of a first mortgage or
deed of trust on the Premises. Landlord may also maintain during the Lease Term
a policy of rental income insurance covering a period of one (1) year, with loss
payable to Landlord.
     9.2 Tenant’s Personal Property and Fixtures. Tenant shall at all times, at
Tenant’s sole cost and expense, maintain insurance against any or all risks of
physical loss in an amount adequate to cover the cost of replacement of all of
Tenant’s Alterations, trade fixtures, equipment and personal property. Such
policy shall be issued by an insurance company approved by Landlord, shall name
Landlord and Landlord’s lender as additional insureds, and Tenant shall provide
to Landlord and Landlord’s lender written notice of cancellation or reduction in
coverage immediately after Tenant receives written notice from Tenant’s
insurance carrier. Tenant shall deliver a certificate evidencing such insurance
to Landlord and a renewal or binder at least twenty (20) days prior to
expiration. Tenant acknowledges that Landlord’s insurance is not intended to
cover Tenant’s Alterations, trade fixtures, equipment, and personal property.
Provided, however, that at Landlord’s sole election, Landlord may obtain at
Tenant’s expense any or all of the insurance described in this Section.
     9.3 Tenant’s Liability Insurance. Tenant shall, at Tenant’s sole cost and
expense, provide comprehensive general liability insurance, fully covering and
indemnifying Landlord and Landlord’s officers, directors, shareholders,
partners, principals, employees, agents, representatives, and other related
entities and individuals (together with, at Landlord’s election, Landlord’s
lender), as additional Insureds, against any and all claims (subject to
customary policy exclusions) arising from personal injury, death, and/or
property damage occurring in or about the Premises or the Center during the
period of Tenant’s possession (actual and/or constructive) at the Premises. The
initial limits of such insurance shall be at least $2,000,000 combined single
liability limit if the Rentable Square Footage of the Premises (as indicated in
Section 1.2) exceeds 3,000 square feet, or $1,000,000 combined single liability
limit if such Rentable Square Footage is 3,000 square feet or less. Such
liability insurance limits shall be subject to periodic increase, at Landlord’s
election and at Landlord’s reasonable discretion, based upon inflation,
increased liability awards, lender requirements, the recommendations of
Landlord’s professional insurance advisors, and other relevant factors. Tenant
shall also, at its sole cost and expense, obtain workers’ compensation insurance
for the protection of its employees such as will relieve Landlord of all
liability to such employees for any and all accidents that may arise on or about
the Premises or the Center. All insurance required to be carried by Tenant shall
be primary and noncontributory to any insurance carried by Landlord, regardless
of the absence of negligence or other fault of Tenant for alleged injury, death
and/or property damage. Each policy of insurance required to be carried by
Tenant hereunder shall: (a) contain cross-liability and contractual liability
endorsements, (b) be issued by an insurer licensed in California and reasonably
approved by Landlord, and (c) shall insure Tenant’s performance of the indemnity
provisions of Article 13 subject to policy limitations, but the amount of such
insurance shall not limit Tenant’s liability nor relieve Tenant of any
obligation hereunder. Tenant shall be required to provide Landlord thirty
(30) days prior written notice of any cancellation or reduction in coverage.
Prior to the Commencement Date, Tenant shall deliver a certificate evidencing
all such insurance to Landlord. Tenant shall deliver a renewal or binder of such
policy at least thirty (30) days prior to expiration thereof. Tenant shall, at
Tenant’s expense, maintain such other liability insurance as Tenant deems
necessary to protect Tenant. Tenant shall be in material breach of this Lease if
Tenant fails to obtain the insurance required under this Section, or if Tenant
obtains insurance with terms, conditions and/or exclusions that are inconsistent
with the requirements and terms of this Lease.
     9.4 Payment of Insurance Costs. Tenant shall pay directly all premiums for
its liability insurance required under Section 9.3, for its personal property
insurance to be carried by Tenant as required under this Article, and for all
other insurance Tenant elects to carry. Tenant shall pay the insurance premiums,
or where applicable its share thereof as

4



--------------------------------------------------------------------------------



 



equitably determined by Landlord, for the insurance policies carried or obtained
by Landlord as described in this Article excluding rental income insurance. If
the Lease Term expires before the expiration of any such insurance policy,
Tenant’s liability for premiums shall be prorated on an annual basis. Tenant
shall pay such insurance costs to Landlord, to the extent such obligation
exceeds any amount thereof impounded under Section 4.5, within fifteen (15) days
after receipt of a statement from Landlord. If any insurance policy maintained
by Landlord covers improvements or real property other than the Premises,
Landlord shall reasonably determine the portion of the premiums applicable to
the Premises, and Tenant shall pay its share thereof as so determined. In
addition, Tenant shall pay the full amount of any deductible amount under
Landlord’s insurance policies, or where applicable its share thereof as
equitably determined by Landlord, within fifteen (15) days after receipt of a
statement from Landlord.
     9.5 Waiver of Subrogation. Each party waives all rights of recovery against
the other party, and its officers, employees, agents and representatives for any
claims for loss or damage to person or property caused by or resulting from fire
or any other risks insured against under any insurance policy in force at the
time of such loss or damage. Each party shall cause each insurance policy
obtained by it to provide that the insurer waives all rights of recovery by way
of subrogation against the other party in connection with any damage covered by
such policy.
     9.6 Tenant’s Use Not to Increase Premium. Tenant shall not keep, use,
manufacture, assemble, sell or offer for sale in or upon the Premises any
article that may be prohibited by, or that might invalidate, in whole or in
part, the coverage afforded by, a standard form of fire or all risk insurance
policy. Tenant shall pay the entire amount of any increase in premiums that may
be charged during the Lease Term for the insurance that may be maintained by
Landlord on the Premises or the Center resulting from the type of materials or
products stored, manufactured, assembled or sold by Tenant in the Premises,
whether or not Landlord has consented to the same. In determining whether
increased premiums are the result of Tenant’s use of the Premises, a schedule
issued by the entity making the insurance rate on the Premises showing the
various components of such rate shall be conclusive evidence of the items and
charges that make up the fire insurance rate on the Premises.
     9.7 Boiler and Machinery Coverage. At Landlord’s option, Landlord may
maintain, at Tenant’s expense, boiler broad form insurance, if applicable, in
the amount of One Hundred Fifty Thousand Dollars ($150,000) in the name of
Landlord. Tenant shall pay the premium therefore, or its share thereof equitably
determined by Landlord if the Premises are a part of a multi-tenant building.
10. UTILITIES.
     10.1 Tenant shall pay the cost of all water, gas, heat, light, power,
sewer, telephone, refuse disposal, and all other utilities and services supplied
to the Premises. Tenant shall make payments for all separately metered
utilities, when due, directly to the appropriate supplier. Landlord shall have
the right to require Tenant to install, at Tenant’s sole expense, separate
meters (or other submeter, device or monitor for the measurement of utility
usage) for any utility for which a separate meter is not installed as of the
Commencement Date. If any utilities or services are not separately metered or
monitored with respect to the Premises, Landlord shall determine Tenant’s
equitable share thereof, based on rentable square footage, intensity of use of
any Utility, hours of operation, and such other factors as Landlord deems
relevant. Tenant shall pay its equitable share of such utilities to Landlord, to
the extent such obligation exceeds any amount thereof impounded under
Section 4.5, within fifteen (15) days after receipt of a statement from
Landlord. If at any time during the Lease Term, electrical power or any other
utility is available to the Premises from multiple sources, Landlord shall have
the right at any time and from time to time to contract for service from any
company or companies providing electrical, telecommunication, or other utility
service to the Building. Tenant shall cooperate with Landlord and all providers
of electrical, telecommunication, or other utility service and, as reasonably
necessary, allow Landlord and such providers reasonable access to the Premises
and to the electric lines, feeders, risers, wiring and any other machinery or
equipment within the Premises. Landlord shall in no way be liable or responsible
for any loss, damage or expense that Tenant may sustain or incur by reason of
any change, failure, interruption, interference or defect in the supply or
character of the electricity or other utilities supplied to the Premises.
Landlord makes no representation or warranty as the suitability of the utility
service for Tenant’s requirements, and no such change, failure, defect,
unavailability or unsuitability shall constitute any actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant of any of its obligations under the Lease. Landlord
shall not be liable in damages or otherwise for any failure or interruption of
any utility service, and no such failure or interruption shall entitle Tenant to
terminate this Lease or abate the rent due hereunder.
     10.2 Janitorial Service to the Premises. Tenant shall be responsible for
obtaining its own janitorial service for the Premises. Tenant shall make
payments for any janitorial services, when due, directly to the service
provider.
11. USE
     11.1 Permitted Use. The Premises shall be used and occupied only for the
permitted uses specified in Section 1.8, and shall not be used or occupied for
any other purposes without the prior written consent of Landlord. Should Tenant
desire to change its use, Tenant shall request Landlord’s consent to such change
in writing, and shall provide in writing such reasonably detailed information
about the proposed new use as may be requested by Landlord. Landlord shall not
unreasonably withhold its consent to any requested change of use, and shall have
the right to impose reasonable restrictions on such new use. Factors that
Landlord may take into account in granting or withholding its consent shall
include, without limitation: (i) whether the proposed use is compatible with the
character and tenant mix of the Center, (ii) whether the proposed use poses any
increased risk to Landlord or any other occupant of the Center, (iii) whether
any proposed Alterations to accommodate such proposed use might decrease the
rental or sale value of the Premises or the Center, (iv) whether Tenant has the
requisite expertise and financial ability to successfully operate in the
Premises with the proposed new use, and (v) all applicable laws, ordinances,
rules, regulations, orders, requirements, covenants and restrictions applicable
to the Center or any portion thereof.
     11.2 Compliance with Legal Requirements. Tenant shall at all times and at
its sole expense comply with all federal, state, local and other laws,
ordinances, rules, regulations, orders, requirements, and recorded covenants and
restrictions applicable to the Center, whether now in force or hereafter in
effect (including without limitation those related to disabled persons, access
(Tenant will not be responsible for any remediation required by the Americans
with Disabilities Act of 1990 (the “ADA”) in the Common Areas, except for its
pro rata portion, in accordance with Section 6.3), hazardous materials, lighting
upgrades, energy saving, and sprinkler and seismic retrofits, and those required
because of Tenant’s occupancy or the conduct of Tenant’s business)
(collectively, “Legal Requirements”). Tenant shall not do or permit anything to
be done in or about the Premises in conflict with any Legal Requirement. Without
limiting the generality of the foregoing, Tenant shall at its sole cost take all
actions, make all alterations, install all additional facilities, and perform
all work required to cause the Premises (and any and all other areas of the
Center under the control of Tenant or that Tenant is required to maintain) to
comply with all Legal Requirements. Notwithstanding the foregoing, Landlord
shall be responsible for compliance with the ADA, and any amendments thereto,
relating to Landlord’s construction of the demising wall and installation of any
utility meters, as described in Section 27 of the Addendum. In addition, in the
event that (1) Tenant’s construction of its initial improvements (addressed in
Section 28 of the Addendum) requires that any existing part of the Premises be
modified to meet ADA building regulations enforced by the City of Poway and
(2) such modification is required for Tenant’s building permit to issue, then
Landlord shall be responsible for completing the ADA work, at its sole cost and
expense. Landlord has no knowledge of any ADA non-compliance issues with respect
to the Building.
     11.3 Waste, Quiet Conduct. Tenant shall not use or permit the use of the
Premises in any manner that tends to create waste or a nuisance that will cause
objectionable noise or odors, or that may disturb the quiet enjoyment of any
other tenant in the Center.

5



--------------------------------------------------------------------------------



 



     11.4 Rules and Regulations. Tenant shall comply with the Rules and
Regulations for the Center attached as Exhibit “B”, as the same may be amended
by Landlord from time to time, upon notice to Tenant.
     11.5 Signs. Tenant agrees, at Tenant’s sole cost, to install a sign in
strict conformance with Landlord’s sign criteria and all applicable laws,
attached hereto as Exhibit “C”, within fifteen (15) days after first occupying
the Premises. Tenant shall maintain all approved signs and other items described
herein in good condition and repair at all times. All signs must be fabricated
by a contractor approved by Landlord. Prior to construction of any such sign, a
detailed drawing of the proposed sign shall be prepared by the approved
contractor, at the sole expense of Tenant, and submitted to Landlord and Tenant
for written approval. No sign, placard, pennant, flag, awning, canopy, or
advertising matter of any kind shall be placed or maintained on any exterior
door, wall or window of the Premises or in any area outside the Premises, and no
decoration, lettering or advertising matter shall be placed or maintained on the
glass of any window or door, or that can be seen through the glass, of the
Premises without first obtaining Landlord’s written approval. All signs and sign
cases shall be considered fixtures and improvements and shall become the
property of Landlord upon expiration or termination of the Lease. If Tenant
fails to comply with this Section and Landlord serves upon Tenant a Notice to
Perform Covenant or Quit (or similar notice), any breach of the covenants of
this Section occurring thereafter shall be deemed to be noncurable. Landlord
shall have the right from time to time to revise the sign criteria, but only to
comply with laws, ordinances, regulations, or covenants, conditions and
restrictions applicable to the Center and within sixty (60) days after Tenant’s
receipt of written notice of any new sign criteria. Tenant shall, at Tenant’s
expense, remove all existing exterior signs and replace the same with new signs
conforming to the new sign criteria. Subject to Landlord’s approval, which will
not be unreasonably withheld. Tenant shall have the right to install corporate
identification signage on the western side of the Building fascia. Such signage
shall comply with the terms and conditions of this Section and all applicable
laws, including, without limitation, the City of Poway codes and regulations.
     11.6 Parking. Tenant shall have the nonexclusive right, in common with
others, to use the parking areas of the Center free of charge; provided,
however, that Tenant shall not use more than the number of parking spaces
designated in Section 1.10, or if no number of such spaces is so indicated,
Tenant shall not use more than its reasonable share of parking spaces, as
Landlord shall determine. Landlord reserves the right, without liability to
Tenant, to modify the parking areas, to designate the specific location of the
parking for Tenant and Tenant’s customers and employees, and to adopt reasonable
rules and regulations for use of the parking areas. Tenant employees shall
generally park on the west side of the Building.
     11.7 Entry by Landlord. Tenant shall permit Landlord and Landlord’s agents
(which includes, without limitation, Landlord’s real estate broker) to enter the
Premises at all reasonable times for any of the following purposes: (a) to
inspect the Premises, (b) to supply any services or to perform any maintenance
obligations of Landlord, including the erection and maintenance of such
scaffolding, canopies, fences, and props as may be required, (c) to make such
improvements, replacements or additions to the Premises or the Center as
Landlord deems necessary or desirable, (d) to post notices of nonresponsibility,
(e) to place any usual or ordinary “for sale” signs, (f) to market, advertise,
or show the Building to prospective tenants or purchasers, or (g) within six
(6) months prior to the expiration of this Lease, to place any usual or ordinary
“for lease” signs. No such entry shall result in any rebate of rent or any
liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises. Landlord shall give reasonable notice to Tenant prior to any entry
except in an emergency or unless Tenant consents at the time of entry. If Tenant
is not personally present to open and permit an entry into the Premises, at any
time when for any reason an entry therein shall be necessary or permissible.
Landlord or Landlord’s agents may enter the same by a master key, or may
forcibly enter the same without rendering Landlord or such agents liable
therefor, and without in any manner affecting the obligations and covenants of
this Lease. Landlord shall use reasonable efforts to avoid entry into Tenant’s
“clean room” without prior permission from Tenant. Nothing herein contained,
however, shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever for the care, maintenance or repair of
the Premises or any part thereof, except as otherwise specifically provided
herein.
12. ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER.
     12.1 Acceptance of Premises. By taking possession hereunder, Tenant
acknowledges that it has examined the Premises and accepts the Premises in its
current, “as-is” condition. Landlord makes no representations or warranties
regarding the condition or state of the Premises upon Tenant taking possession
of the space. By taking possession of the Premises, Tenant shall be deemed to
have fully accepted the state and condition of the Premises in accordance with
this Section. Tenant acknowledges and agrees that there are no agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs, or improvements. Landlord has no obligation to
improve the Premises other than as set forth specifically in this Lease, if at
all. In particular, Tenant acknowledges that any additional improvements or
Alterations needed to accommodate Tenant’s intended use shall be made solely at
Tenant’s sole cost and expense, and strictly in accordance with the requirements
of this Lease (including the requirement to obtain Landlord’s consent thereto),
unless such improvements and alterations are specifically required of Landlord.
Landlord shall have no responsibility to do any work required under any building
codes or other governmental requirements not in effect or applicable at the time
the Premises were constructed, including without limitation any requirements
related to sprinkler retrofitting, seismic structural requirements,
accommodation of disabled persons, or hazardous materials. Landlord shall be
under no obligation to provide utility, telephone or other service or access
beyond that which exists at the Premises as of the date of this Lease, unless
Landlord specifically agrees in writing to provide the same. If it is
anticipated that Tenant will be doing any Alterations or installations prior to
taking occupancy, any delays encountered by Tenant in accomplishing such work or
obtaining any required permits therefore shall not delay the Commencement Date
or the date that Tenant becomes liable to pay rent, or the date that Landlord
may effectively deliver possession of the Premises to Tenant. By taking
possession hereunder, Tenant acknowledges that it accepts the square footage of
the Premises as delivered and as stated in this Lease, No discovery or alleged
discovery after such acceptance of any variance in such square footage as set
forth in this Lease (or in any proposal, advertisement or other description
thereof) shall be grounds for any adjustment in any element of the rent payable
hereunder, unless such adjustment is initiated by and implemented by Landlord in
writing.
     12.2 Landlord’s Exemption From Liability. Landlord shall not be liable for
injury to Tenant’s business or loss of income therefrom, or for personal injury
or property damage that may be sustained by Tenant or any subtenant of Tenant,
or their respective employees, invitees, customers, agents or contractors or any
other person in or about the Premises, caused by or resulting from fire, flood,
earthquake or other natural disaster, or from steam, electricity, gas, water or
rain, that may leak or flow from or into any part of the Premises, or from the
breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air-conditioning, lighting fixtures or computer equipment
or software, whether such damage or injury results from conditions arising upon
the Premises or upon other portions of the building of which the Premises are a
part, or from other sources, and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Tenant. Landlord
shall not be liable for any damages to property or for personal injury or loss
of life arising from any use, act or failure to act of any third parties
(including other occupants of the Center) occurring in, or about the Premises or
in or about the Center (including without limitation the criminal acts of any
third parties). Landlord shall not be liable for any latent defect in the
Premises or in the building of which the Premises are a part except as provided
herein. All property of Tenant kept or stored on the Premises shall be so kept
or stored at the risk of Tenant only, and Tenant shall indemnify, defend and
hold Landlord and Landlord’s officers, directors, shareholders, partners,
principals, employees and agents, and their respective successors and assigns,
harmless from and against any claims arising out of damage to the same,
including subrogation claims by Tenant’s insurance carriers. Provided, however,
that the indemnifications and waivers of Tenant set forth in this Section shall
not apply to damage and liability caused (i) by the gross negligence or willful
misconduct of Landlord, and (ii) through no fault of Tenant, its assignees or
subtenants, or their respective agents, contractors, employees, customers,
invitees or licensees. In the event that there are any latent defects in the
plumbing and for electrical systems. Tenant shall be required to pay up to a
maximum of Seven Thousand Five Hundred Dollars ($7,500.00) per incident. If
there are multiple incidents and the incidents are unrelated (caused by
different latent

6



--------------------------------------------------------------------------------



 



defects in the electrical and/or plumbing systems), then Tenant shall be
required to pay a separate cap of Seven Thousand Five Hundred Dollars
($7,500.00) for each incident. If there are multiple incidents and the incidents
are related or are reoccurring episodes of the same incident (caused by the same
latent defect in the electrical and/or plumbing system), then the cap of Seven
Thousand Five Hundred Dollars ($7,500.00) will only apply to the first incident
and Landlord will cover the subsequent related, recurring remediation expenses.
     12.3 No Warranties or Representations.
          (a) Except as expressly provided herein, neither Landlord nor
Landlord’s agents make any warranty or representation with respect to the
suitability or fitness of the space for the conduct of Tenant’s business, or for
any other purpose.
          (b) Neither Landlord nor Landlord’s agents make any warranty or
representation with respect to any other tenants or users that may or may not
construct improvements, occupy space or conduct business within the Center, and
Tenant hereby acknowledges and agrees that it is not relying on any warranty or
representation relating thereto in entering into this Lease.
          (c) Landlord specifically disavows any oral representations made by or
on behalf of its employees, agents and independent contractors, and Tenant
hereby acknowledges and agrees that it is not relying and has not relied on any
oral representations in entering into this Lease.
          (d) Landlord has not made any promises or representations, expressed
or implied, that it will renew, extend or modify this Lease in favor of Tenant
or any permitted transferee of Tenant, except as may be specifically set forth
herein or in a written instrument signed by both parties amending this Lease in
the future.
          (e) Notwithstanding that the rent payable to Landlord hereunder may at
times include the cost of guard service or other security measures, it is
specifically understood that Landlord does not represent, guarantee or assume
responsibility that Tenant will be secure from any damage, injury or loss of
life because of such guard service. Landlord shall have no obligation to hire,
maintain or provide such services, which may be withdrawn or changed at any time
with or without notice to Tenant or any other person and without liability to
Landlord. To induce Landlord to provide such service if Landlord elects in its
sole discretion to do so, Tenant agrees that (i) Landlord shall not be liable
for any damage, injury or loss of life related to the provision or nonprovision
of such service, and (ii) Landlord shall have no responsibility to protect
Tenant, or its employees or agents, from the acts of any third parties
(including other occupants of the Center) occurring in or about the Premises or
in or about the Center (including without limitation the criminal acts of any
third parties), whether or not the same could have been prevented by any such
guard service or other security measures.
          (f) The purpose of the site plan attached hereto as Exhibit “A” is to
show the approximate location of the Premises, Landlord reserves the right from
time to time to relocate, vary, and adjust the size of the various buildings and
the location of any tenant other than Tenant. Landlord reserves the right from
time to time (i) to make alterations or additions to and to build additional
stories on the building in which the Premises are located (upon prior written
notice to Tenant) and to build other building(s) adjoining the Premises, and
(ii) to construct other buildings or improvements in the Center from time to
time and to make alterations thereof or additions thereto and to build
additional stories on any such buildings and to build adjoining the same so long
as, in all cases, Tenant’s access to the Premises and Tenant’s parking are not
adversely affected. In addition, Landlord shall take commercially reasonable
efforts to avoid to any material interference with Tenant’s use of the Premises.
Easements for light and air are not included in the leasing of these Premises to
Tenant. Landlord also reserves the right to relocate, vary, and adjust the size
of the automobile parking areas and other Common Facilities, as further
described in Section 6.4.
     12.4 Keys. At Landlord’s election, Tenant shall re-key the Premises at its
sole cost upon taking possession thereof. Tenant hereby acknowledges that
various persons have had access to the keys to the Premises as keyed prior to
Tenant’s possession, and that Landlord disclaims all liability and
responsibility for any unauthorized distribution or possession of such prior
keys. In the event that Tenant is required to re-key the Premises, Tenant shall
provide Landlord with a “master key” or other means of entering the Premises for
the purposes described in Section 11.7.
13. INDEMNIFICATION.
     Tenant shall indemnify, defend and hold Landlord and Landlord’s officers,
directors, shareholders, partners, principals, employees, agents,
representatives, and other related entities and individuals (collectively,
“Landlord’s Related Entities”), harmless from and against any and all claims,
actions, damages, liability, costs, and expenses, including reasonable
attorneys’ fees and costs, arising from personal injury, death, and/or property
damage and arising from: (a) Tenant’s use or occupation of the Premises or any
work or activity done or permitted by Tenant in or about the Premises (including
without limitation any storage or display of materials or merchandise, or other
activity by Tenant in the Common Facilities), (b) any activity, condition or
occurrence in the Premises or other area under the control of Tenant, (c) any
breach or failure to perform any obligation imposed on Tenant under this Lease,
or (d) any other act or omission of Tenant or its assignees or subtenants or
their respective agents, contractors, employees, customers, invitees or
licensees. Tenant’s obligation to defend and indemnify shall include, but not be
limited to, claims based on duties, obligations, or liabilities imposed on
Landlord or Landlord’s Related Entities by statute, ordinance, regulation, or
other law, such as claims based on theories of peculiar risk and nondelegable
duty, and to any and all other claims based on the negligent act or omission of
Landlord or Landlord’s Related Entities. The parties intend that this provision
be interpreted as the broadest Type I indemnity provision as defined in McDonald
& Kruse, Inc. v. San Jose Steel Co., 29 Cal. App. 3rd 413 (1972), and as allowed
by law between a landlord and a tenant. Upon notice from Landlord, Tenant shall,
at Tenant’s sole expense and by counsel satisfactory to Landlord, defend any
action or proceeding brought against Landlord or Landlord’s Related Entities by
reason of any such claim. If Landlord or any of Landlord’s Related Entities is
made a party to any litigation commenced by or against Tenant, then Tenant shall
indemnify, defend and hold Landlord and Landlord’s Related Entities harmless
from, and shall pay all costs, expenses and attorneys’ fees and costs incurred
or paid in connection with, such litigation. Tenant, as a material part of the
consideration to Landlord hereunder, assumes all risk of, and waives all claims
against Landlord for, personal injury or property damage in, upon or about the
Premises, from any cause whatsoever. Provided, however, that the
indemnifications and waivers of Tenant set forth in this Section shall not apply
to damage and liability caused (i) by the gross negligence or willful misconduct
of Landlord, and (ii) through no fault of Tenant, its assignees or subtenants,
or their respective agents, contractors, employees, customers, invitees or
licensees.
14. HAZARDOUS MATERIALS.
     14.1 Definitions. “Hazardous Materials Laws” means any and all federal,
state or local laws, ordinances, rules, decrees, orders, regulations or court
decisions relating to hazardous substances, hazardous materials, hazardous
waste, toxic substances, environmental conditions on, under or about the
Premises, or soil and ground water conditions, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended, 42 U.S.C. §9601, et seq., the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. §6901, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C, §1801, et seq., the California Hazardous Waste
Control Act, Cal. Health and Safety Code §25100, ef seq., the
Carpenter-Presley-Tanner Hazardous Substances Account Act, Cal. Health and
Safety Code §25300, et seq., the Safe Drinking Water and Toxic Enforcement Act,
Cal. Health and Safety Code §25249.5, et seq., the Porter-Cologne Water Quality
Control Act, Cal. Water Code §13000, et seq., any amendments to the foregoing,
and any similar federal, state or local laws, ordinances, rules, decrees, orders
or regulations. “Hazardous Materials” means any chemical, compound, material,
substance or other matter that: (a) is defined as a hazardous substance,
hazardous material, hazardous waste or toxic substance under any Hazardous
Materials Law, (b) is controlled or governed by any

7



--------------------------------------------------------------------------------



 



Hazardous Materials Law or gives rise to any reporting, notice or publication
requirements hereunder, or gives rise to any liability, responsibility or duty
on the part of Tenant or Landlord with respect to any third person hereunder; or
(c) is flammable or explosive material, oil, asbestos, urea formaldehyde,
radioactive material, nuclear medicine material, drug, vaccine, bacteria, virus,
hazardous waste, toxic substance, or related injurious or potentially injurious
material (by itself or in combination with other materials).
     14.2 Use of Hazardous Materials. Tenant shall not allow any Hazardous
Material to be used, generated, manufactured, released, stored or disposed of
on, under or about, or transported from, the Premises, unless: (a) such use is
specifically disclosed to and approved by Landlord in writing prior to such use,
and (b) such use is conducted in compliance with the provisions of this Article.
Landlord’s consent may be withheld in Landlord’s sole discretion and, if
granted, may be revoked at any time. Landlord may approve such use subject to
reasonable conditions to protect the Premises and Landlord’s interests. Landlord
may withhold approval if Landlord determines that such proposed use involves a
material risk of a release or discharge of Hazardous Materials or a violation of
any Hazardous Materials Laws or that Tenant has not provided reasonably
sufficient assurances of its ability to remedy such a violation and fulfill its
obligations under this Article. Notwithstanding the foregoing, Landlord hereby
consents to Tenant’s use, storage or disposal of products containing small
quantities of Hazardous Materials that are of a type customarily found in
offices and households (such as aerosol cans containing insecticides, toner for
copies, paints, paint remover and the like), provided that Tenant shall handle,
use, store and dispose of such Hazardous Materials in a safe and lawful manner
and shall not allow such Hazardous Materials to contaminate the Premises.
     14.3 Compliance With Laws; Handling Hazardous Materials. Tenant shall
strictly comply with, and shall maintain the Premises in compliance with, all
Hazardous Materials Laws, Tenant shall obtain, maintain in effect and comply
with the conditions of all permits, licenses and other governmental approvals
required for Tenant’s operations on the Premises under any Hazardous Materials
Laws, including, but not limited to, the discharge of appropriately treated
Hazardous Materials into or through any sanitary sewer serving the Premises, At
Landlord’s request. Tenant shall deliver copies of, or allow Landlord to
inspect, all such permits, licenses and approvals. All Hazardous Materials
removed from the Premises shall be removed and transported by duly licensed
haulers to duly licensed disposal facilities, in compliance with all Hazardous
Materials Laws. Tenant shall perform any monitoring, testing, investigation,
clean-up, removal, detoxification, preparation of closure or other required
plans and any other remedial work required by any governmental agency or lender,
or recommended by Landlord’s environmental consultants, as a result of any
release or discharge or potential release or discharge of Hazardous Materials
affecting the Premises or the Center or any violation or potential violation of
Hazardous Materials Laws by Tenant or any assignee or subtenant of Tenant or
their respective agents, contractors, employees, licensees or invitees
(collectively. “Remedial Work”). Landlord shall have the right to intervene in
any governmental action or proceeding involving any Remedial Work, and to
approve performance of the work, in order to protect Landlord’s interests.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to Hazardous Materials without
notifying Landlord and providing ample opportunity for Landlord to intervene.
Tenant shall additionally comply with the recommendations of Landlord’s and
Tenant’s insurers based upon National Fire Protection Association standards or
other applicable guidelines regarding the management and handling of Hazardous
Materials. If any present or future law imposes any requirement of reporting,
survey, investigation or other compliance upon Landlord, Tenant, or the
Premises, and if such requirement is precipitated by a transaction involving the
Lease (other than the natural expiration thereof at the end of the lease term),
including without limitation the assignment or sublease, in whole or in part of
Tenant’s interest in the Lease, or the change in the ownership of Tenant, then
Tenant shall fully comply with and pay all costs of compliance with such
requirement, including Landlord’s attorneys’ fees and costs,
     14.4 Notice; Reporting. Tenant shall notify Landlord, in writing, within
three (3) days after any of the following: (a) Tenant has knowledge, or has
reasonable cause to believe, that any Hazardous Material has been released,
discharged or is located on, under or about the Premises, whether or not the
release or discharge is in quantities that would otherwise be reportable to a
public agency, (b) Tenant receives any order of a governmental agency requiring
any Remedial Work pursuant to any Hazardous Materials Laws, (c) Tenant receives
any warning, notice of inspection, notice of violation or alleged violation or
Tenant receives notice or knowledge of any proceeding, investigation or
enforcement action, pursuant to any Hazardous Materials Laws; or(d) Tenant
receives notice or knowledge of any claims made or threatened by any third party
against Tenant or the Premises relating to any loss or injury resulting from
Hazardous Materials. If the potential risk of any of the foregoing events is
material, Tenant shall deliver immediate verbal notice to Landlord, in addition
to written notice as set forth above. Tenant shall deliver to Landlord copies of
all test results, reports and business or management plans required to be filed
with any governmental agency pursuant to any Hazardous Materials Laws.
     14.5 Indemnity. Tenant shall indemnify, defend and hold Landlord (and its
partners and their respective officers, directors, employees and agents)
harmless from and against any and all liabilities, claims, suits, judgments,
actions, investigations, proceedings, costs and expenses (including reasonable
attorneys’ fees and costs) arising out of or in connection with any breach of
any provisions of this Article or directly or indirectly arising out of the use,
generation, storage, release, disposal or transportation of Hazardous Materials
by Tenant, or any assignee or subtenant of Tenant, or their respective agents,
contractors, employees, licensees, or invitees, on, under or about the Premises
during the Lease Term or any other period of Tenant’s actual or constructive
occupancy of the Premises, including, but not limited to, all foreseeable and
unforeseeable consequential damages and the cost of any Remedial Work. Any
defense of Tenant pursuant to this Section shall be by counsel acceptable to
Landlord. Neither the consent by Landlord to the use, generation, storage,
release, disposal or transportation of Hazardous Materials nor the strict
compliance with all Hazardous Materials Laws shall excuse Tenant from Tenant’s
indemnification obligations pursuant to this Article. The foregoing indemnity
shall be in addition to and not a limitation of the indemnification provisions
of Article 13 of this Lease. Tenant’s obligations pursuant to this Article shall
survive the termination or expiration of this Lease.
     14.6 Entry and Inspection; Cure. Landlord and its agents, employees and
contractors, shall have the right (but not the obligation) to enter the Premises
at all reasonable times to inspect the Premises and Tenant’s compliance with the
terms and conditions of this Article, or to conduct investigations and tests. No
prior notice to Tenant shall be required in the event of an emergency, or if
Landlord has reasonable cause to believe that violations of this Article have
occurred, or if Tenant consents at the time of entry. In all other cases,
Landlord shall give at least twenty-four (24) hours’ prior notice to Tenant.
Landlord shall have the right (but not the obligation) to remedy any violation
by Tenant of the provisions of this Article pursuant to Section 22.3 of this
Lease or to perform any Remedial Work. Tenant shall pay, upon demand, all costs
incurred by Landlord in investigating any such violations or potential
violations or performing Remedial Work, plus interest thereon at the rate
specified in this Lease from the date of demand until the date paid by Tenant.
     14.7 Termination; Expiration. Upon termination or expiration of this Lease,
Tenant shall, at Tenant’s cost, remove any equipment, improvements or storage
facilities utilized in connection with any Hazardous Materials and shall clean
up, detoxify, repair and otherwise restore the Premises to a condition free of
Hazardous Materials, to the extent such condition is caused by Tenant or any
assignee or subtenant of Tenant or their respective agents, contractors,
employees, licensees or invitees.
     14.8 Exit Assessment. Prior to execution of this Lease, Landlord shall
provide Tenant with a copy of the latest Phase 1 Exit Assessment showing that
the Premises are free of any contamination from Hazardous Materials. No later
than ten (10) days after the expiration or earlier termination of this Lease,
Tenant shall also cause to be performed, at its sole expense, an environmental
assessment (the “Exit Assessment”) of the Premises. Landlord agrees to allow
Tenant access to the Premises for such purpose. The Exit Assessment must be
performed by a qualified environmental consultant acceptable to Landlord, and
shall, to the extent such items are contained in the Exit Assessment furnished
to Tenant prior to

8



--------------------------------------------------------------------------------



 



Lease execution, include without limitation the following, as applicable to the
Premises and Tenant’s activities: (a) inspection of all floors, walls, ceiling
tiles, benches, cabinet interiors, sinks, the roof and other surfaces for signs
of contamination and/or deterioration related to Hazardous Materials,
(b) inspection of any and all ducts, hoods and exhaust systems for signs of
contamination, deterioration and/or leakage related or potentially related to
Hazardous Materials, (c) inspection of all readily accessible drain lines and
other discharge piping for signs of deterioration, loss of integrity and
leakage, (d) Tenant interviews and review of appropriate Tenant records to
determine the uses to which Tenant has put the Premises that involve or may have
involved Hazardous Materials, and to determine if any known discharges to the
Premises or ground or soils from Tenant’s activities have occurred,
(e) documentation in detail of all observations, including dated photographs,
(f) if applicable a certification that all areas inspected are clean and free of
any Hazardous Materials and that the investigation conducted by the consultant
does indicate that any release of any Hazardous Materials has occurred in the
Premises or the Center as a result of Tenant’s activities, (g) if applicable, a
detailed description of Hazardous Materials remaining in the Premises and of any
contamination, deterioration and/or leakage observed, together with detailed
recommendations for the removal, repair or abatement of the same, and (h) if
applicable, a detailed description of evidence of possible or past releases of
Hazardous Materials, together with detailed recommendations for the prevention
of the same in the future. Landlord shall have the right to require additional
evaluations or work in connection with the Exit Assessment based upon Tenant’s
use of the Premises, any actual or suspected Hazardous Materials issues, or
other reasonable factors. The original of the Exit Assessment shall be addressed
to Landlord and shall be provided to the Landlord within twenty (20) days of the
expiration or earlier termination of the Lease. In addition to Tenant’s
obligations under Section 14.7, Tenant agrees to fully implement and address all
recommended actions contained in the Exit Assessment, at its sole cost, within
thirty (30) days of the date thereof.
     14.9 Event of Default. The release or discharge of any Hazardous Material
or the violation of any Hazardous Materials Law by Tenant or any assignee or
subtenant of Tenant shall be a material Event of Default by Tenant under this
Lease. In addition to or in lieu of the remedies available under this Lease as a
result of such Event of Default, Landlord shall have the right, without
terminating this Lease, to require Tenant to suspend its operations and
activities on the Premises until Landlord is satisfied that appropriate Remedial
Work has been or is being adequately performed; Landlord’s election of this
remedy shall not constitute a waiver of Landlord’s right thereafter to declare
an Event of Default and pursue any other available remedy.
15. ALTERATIONS; LIENS.
     15.1 Alterations by Tenant. Tenant shall not make any alterations,
additions or improvements (“Alterations”) to the Premises without Landlord’s
prior written consent, except for nonstructural Alterations that cost $5,000 or
less and are not visible from the exterior of the Premises. All Alterations
installed by Tenant shall be new or completely reconditioned. Landlord shall
have the right to approve the contractor, the method of payment of the
contractor, and the plans and specifications for all proposed Alterations.
Tenant shall obtain Landlord’s consent to all proposed Alterations requiring
Landlord’s consent prior to the commencement of any such Alterations. Tenant’s
request for consent shall be accompanied by information identifying the
contractor and method of payment and two (2) copies of the proposed plans and
specifications. All Alterations of whatever kind and nature shall become at once
a part of the realty and shall be surrendered with the Premises upon expiration
or earlier termination of the Lease Term, unless Landlord requires Tenant to
remove the same as provided in Article 20. If Tenant demolishes or removes any
then-existing tenant improvements or other portions of the Premises or the
Building (including without limitation any previously-installed Alterations),
Tenant shall promptly commence and diligently pursue to completion the
Alterations then underway or shall otherwise restore the Premises and the
Building to its condition and state of improvement prior to such demolition or
removal. During the Lease Term, Tenant agrees to provide, at Tenant’s expense, a
policy of insurance covering loss or damage to Alterations made by Tenant, in an
amount adequate to repair or replace the same, naming Landlord as an additional
insured. Provided, however, Tenant may install, without Landlord’s prior
consent, movable furniture, trade fixtures, machinery or equipment in
conformance with applicable governmental rules or ordinances and remove the same
upon expiration or earlier termination of this Lease as provided in Article 20.
     15.2 Permits and Governmental Requirements. Tenant shall obtain, at
Tenant’s sole cost and expense, all building permits and other permits of every
kind and nature required by any governmental agency having jurisdiction in
connection with the Alterations. Tenant shall indemnify, defend and hold
Landlord and Landlord’s officers, directors, shareholders, partners, principals,
employees and agents, and their respective successors and assigns, harmless from
and against any and all claims, actions, damages, liability, costs, and
expenses, including reasonable attorneys’ fees and costs, arising out of any
failure by Tenant or Tenant’s contractor or agents to obtain all required
permits, regardless of when such failure is discovered. Tenant shall do any and
all additional construction, alterations, improvements and retrofittings
required to be made to the Premises and/or the Center, or any other property of
Landlord as a result of, or as may be triggered by, Tenant’s Alterations.
Landlord shall have the right to do such construction itself; but in all
instances Tenant shall pay all costs directly or indirectly related to such work
and shall indemnify, defend and hold Landlord and Landlord’s officers,
directors, shareholders, partners, principals, employees and agents, and their
respective successors and assigns, harmless from and against any and all claims,
actions, damages, liability, costs, and expenses, including attorneys’ fees and
costs, arising out of any such additionally required work. All payment and
indemnification obligations under this Section shall survive the expiration or
earlier termination of the Lease Term.
     15.3 Liens. Tenant shall pay when due all claims for any work performed,
materials furnished or obligations incurred by or for Tenant, and Tenant shall
keep the Premises free from any liens arising with respect thereto. If Tenant
fails to cause any such lien to be released within fifteen (15) days after
imposition, by payment or posting of a proper bond, Landlord shall have the
right (but not the obligation) to cause such release by such means as Landlord
deems proper. Tenant shall pay Landlord upon demand for all costs incurred by
Landlord in connection therewith (including attorneys’ fees and costs), with
interest at the rate specified in Section 22.4 from the date of payment by
Landlord to the date of payment by Tenant. Tenant will notify Landlord in
writing thirty (30) days prior to commencing any alterations, additions,
improvements or repairs in order to allow Landlord time to file a notice of
nonresponsibility.
16. DAMAGE AND DESTRUCTION.
     16.1 Partial Insured Damage. If the Premises or any building in which the
Premises are located are partially damaged or destroyed during the Lease Term,
Landlord shall make the necessary repairs, provided such repairs can reasonably
be completed within sixty (60) days after the date of the damage or destruction
in accordance with applicable laws and regulations and provided that Landlord
receives sufficient insurance proceeds to pay the cost of such repairs. In such
event, this Lease shall continue in full force and effect. If such repairs
cannot reasonably be completed within sixty (60) days after the date of the
damage or destruction or if Landlord does not receive sufficient insurance
proceeds, then Landlord may, at its option, elect within forty-five (45) days of
the date of the damage or destruction to proceed with the necessary repairs, in
which event this Lease shall continue in full force and effect and Landlord
shall complete the same within a reasonable time. If Landlord does not so elect
to make such repairs or if such repairs cannot be made under applicable laws and
regulations, this Lease may be terminated at the option of either party within
ninety (90) days of the occurrence of such damage or destruction.
     16.2 Insurance Deductible. If Landlord elects to repair any damage caused
by an insured casualty as provided in Section 16.1, Tenant shall, within fifteen
(15) days after receipt of written notice from Landlord, pay the amount of any

9



--------------------------------------------------------------------------------



 



deductible (or its share thereof) under any insurance policy covering such
damage or destruction, in accordance with Section 9.4 above.
     16.3 Uninsured Damage. In the event of any damage or destruction of the
Premises or any building in which the Premises are located by an uninsured
casualty, Landlord shall have the right to elect either to repair such damage or
to terminate this Lease. Such election shall be exercised by written notice to
Tenant within forty-five (45) days of such damage or destruction.
     16.4 Total Destruction. A total destruction (including any destruction
required by any authorized public authority) of either the Premises or any
building in which the Premises are located shall terminate this Lease.
     16.5 Partial Destruction of Center. If fifty percent (50%) or more of the
rentable area of the Center is damaged or destroyed by fire or other cause,
notwithstanding that the Premises may be unaffected, Landlord shall have the
right, to be exercised by notice in writing delivered to Tenant within ninety
(90) days after said occurrence, to elect to terminate this Lease.
     16.6 Tenant’s Obligations. Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any restoration or
replacement of any Alterations, trade fixtures, equipment or personal property
placed or installed in the Premises by or on behalf of Tenant. Unless this Lease
is terminated pursuant to this Article, Tenant shall promptly repair, restore or
replace the same in the event of damage. Nothing contained in this Article shall
be construed as a limitation on Tenant’s liability for any damage or destruction
if such liability otherwise exists.
     16.7 Rent Abatement. If Landlord repairs the Premises or the building after
damage or destruction as described in this Article, Minimum Monthly Rent payable
by Tenant hereunder from the date of damage until the repairs are completed
shall be equitably reduced, based upon the extent to which such repairs
interfere with the business carried on by Tenant in the Premises. Nothing in
this Section shall be construed to permit the abatement in whole or in part of
Percentage Rent, but the computation of Percentage Rent shall be based upon the
revised Minimum Monthly Rent as the same may be abated pursuant to this Section.
Landlord agrees to take reasonable steps to make a claim for and collect any
rental income insurance proceeds that might be available.
     16.8 Waiver of Inconsistent Statutes. The parties’ rights and obligations
in the event of damage or destruction shall be governed by the provisions of
this Lease; accordingly, Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4), and any other statute, code or judicial decisions
that grants a tenant a right to terminate a lease in the event of damage or
destruction of a leased premises.
17. CONDEMNATION.
     17.1 Condemnation of Premises. If any portion of the Premises is taken or
condemned for a public or quasi-public use (“Condemnation”), and a portion
remains that is susceptible of occupation, then this Lease shall terminate as to
the portion so taken as of the date title vests in the condemnor, but shall
remain in full force and effect as to the remaining Premises. Landlord shall,
within a reasonable period of time, restore the remaining Premises as nearly as
practicable to the condition existing prior to the condemnation; provided,
however, if Landlord receives insufficient funds from the condemnor for such
purpose, Landlord may elect to terminate this Lease. If this Lease continues in
effect, the Minimum Monthly Rent shall be equitably adjusted, based upon the
value of the Premises remaining after the Condemnation compared to the value of
the Premises prior to Condemnation. Provided, however, in the event of any such
partial condemnation, Landlord shall have the option to terminate this Lease
entirely as of the date title vests in the condemnor. If all the Premises are
condemned, or such portion so that there does not remain a portion that is
susceptible of occupation, or if such a substantial portion of the Center is
condemned that it is no longer economically appropriate to lease the Premises on
the terms and conditions of this Lease, as reasonably determined by Landlord,
then at the election of Landlord this Lease shall terminate as of the date title
vests in the condemnor.
     17.2 Condemnation of Parking Area. If all or any portion of the parking
area in the Center is condemned such that the ratio of the total square footage
of parking and other Common Facilities compared to the total rentable building
square footage of the Center is reduced to a ratio below two to one, then at the
election of Landlord this Lease shall terminate as of the date title vests in
the condemnor.
     17.3 Condemnation Award. All compensation awarded upon any such partial or
total Condemnation shall be paid to Landlord and Tenant shall have no claim
thereto, and Tenant hereby irrevocably assigns and transfers to Landlord any
right to compensation or damages by reason of any such Condemnation. Provided,
however, that Tenant shall have the right to claim and recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant’s own right on account of
any damage to Tenant’s business by reason of the Condemnation and on account of
any cost that Tenant may incur in removing Tenant’s merchandise, furniture,
fixtures, leasehold improvements and equipment. If this Lease is terminated, in
whole or in part, in accordance with this Article as a result of a Condemnation,
Tenant shall have no claim for the value of any unexpired term of this Lease.
18. ASSIGNMENT AND SUBLETTING.
     18.1 Landlord’s Consent Required. Tenant shall not voluntarily or
involuntarily assign, sublease, mortgage, encumber, or otherwise transfer all or
any portion of the Premises or its interest in this Lease (collectively,
“Transfer”) without Landlord’s prior written consent, which consent Landlord
shall not unreasonably withhold. Landlord may withhold its consent until Tenant
has complied with the provisions of Sections 18.2 and 18.3. Any attempted
Transfer without Landlord’s written consent shall be void and shall constitute a
noncurable Event of Default under this Lease. If Tenant is a corporation, any
cumulative Transfer of more than fifty percent (50%) of the voting stock of such
corporation shall constitute a Transfer requiring Landlord’s consent hereunder;
provided, however, that this sentence shall not apply to any corporation whose
stock is publicly traded. If Tenant is a partnership, limited liability company,
trust or other entity, any cumulative Transfer of more than fifty percent (50%)
of the partnership, membership, beneficial or other ownership interests therein
shall constitute a Transfer requiring Landlord’s consent hereunder. Tenant shall
not have the right to consummate a Transfer or to request Landlord’s consent to
any Transfer if any Event of Default has occurred and is continuing or if Tenant
or any affiliate of Tenant is in default under any lease of any other real
property owned or managed (in whole or in part) by Landlord or any affiliate of
Landlord.
     18.2 Landlord’s Election. Tenant’s request for consent to any Transfer
shall be accompanied by a written statement setting forth the details of the
proposed Transfer, including the name, business and financial condition of the
prospective Transferee, financial details of the proposed Transfer (e.g., the
term and the rent and security deposit payable), and any other related
information that Landlord may reasonably require. Landlord shall have the right;
(a) to withhold consent to the Transfer, if reasonable, (b) to grant consent,
(c) to terminate this Lease as to the portion of the Premises affected by any
proposed Transfer, in which event Landlord may enter into a lease directly with
the proposed Transferee, or (d) to consent on the condition that Landlord be
paid, as Additional Rent hereunder, fifty percent (50%) of all subrent or other
consideration to be paid to Tenant under the terms of the Transfer in excess of
the total rent due hereunder (including, if such Transfer is an assignment or if
such Transfer is to occur directly or indirectly in connection with the sale of
any assets of Tenant, fifty percent (50%) of the amount of the consideration
attributable to the Transfer of the Lease, as reasonably determined by
Landlord). The grounds on which Landlord may reasonably withhold its consent to
any requested Transfer include, without limitation, that: (i) the proposed
Transferee’s contemplated use of the Premises following the proposed Transfer is
not reasonably similar to the use of the Premises permitted hereunder, (ii) in
Landlord’s reasonable business judgment, the

10



--------------------------------------------------------------------------------



 



proposed Transferee lacks sufficient business reputation or experience to
operate a successful business of the type and quality permitted under this
Lease, (iii) in Landlord’s reasonable business judgment, the proposed Transferee
lacks sufficient net worth, working capital, anticipated cash flow and other
indications of financial strength to meet all of its obligations under this
Lease, (iv) the proposed Transfer would breach any covenant of Landlord
respecting a radius restriction, location, use or exclusivity in any other
lease, financing agreement, or other agreement relating to the Center, and
(v) in Landlord’s reasonable business judgment, the possibility of a release of
Hazardous Materials is materially increased as a result of the Transfer or if
Landlord does not receive sufficient assurances that the proposed Transferee has
the experience and financial ability to remedy a violation of Hazardous
Materials and to fulfill its obligations under Articles 13 and 14. In connection
with any such Transfer, Landlord shall have the right to require Tenant, at
Tenant’s sole cost, to cause environmental testing meeting the requirements of
an Exit Assessment described in Section 14.8 to be performed. Landlord need only
respond to any request by Tenant hereunder within a reasonable time of not less
than ten (10) business days after receipt of all information and other
submission required in connection with such request.
     18.3 Costs; Transfer Fee. Tenant shall pay all costs and expenses in
connection with any permitted Transfer, including any real estate brokerage
commissions due with respect to the Transfer. Tenant shall pay all attorneys’
fees and costs incurred by Landlord and a fee of $500 to reimburse Landlord for
costs and expenses incurred in connection with any request by Tenant for
Landlord’s consent to a Transfer. Such fee shall be delivered to Landlord
concurrently with Tenant’s request for consent.
     18.4 Assumption; No Release of Tenant. Any permitted transferee shall
assume in writing all obligations of Tenant under this Lease, utilizing a form
of assumption agreement provided or approved by Landlord, and an executed copy
of such assumption agreement shall be delivered to Landlord within fifteen
(15) days after the effective date of the Transfer. The taking of possession of
all or any part of the Premises by any such permitted assignee or subtenant
shall constitute an agreement by such person or entity to assume without
limitation or qualification all of the obligations of Tenant under this Lease,
notwithstanding any failure by such person to execute the assumption agreement
required in the immediately preceding sentence. No permitted Transfer shall
release or change Tenant’s primary liability to pay the rent and to perform all
other obligations of Tenant under this Lease. Landlord’s acceptance of rent from
any other person is not a waiver of any provision of this Article or a consent
to Transfer. Consent to one Transfer shall not constitute a consent to any
subsequent Transfer. If any transferee defaults under this Lease, Landlord may
proceed directly against Tenant without pursuing remedies against the
transferee. Landlord may consent to subsequent Transfers or modifications of
this Lease by Tenant’s transferee, without notifying Tenant or obtaining its
consent, and such action shall not relieve Tenant of its liability under this
Lease.
     18.5 No Merger. No merger shall result from any Transfer pursuant to this
Article, any surrender by Tenant of its interest under this Lease, or any
termination hereof in any other manner. In any such event, Landlord may either
terminate any or all subleases or succeed to the interest of Tenant thereunder.
     18.6 Reasonable Restriction. Tenant acknowledges that the restrictions on
Transfer contained herein are reasonable restrictions for purposes of
Section 22.2 of this Lease and California Civil Code Section 1951.4.
19. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE.
     19.1 Subordination. This Lease is junior and subordinate to all ground
leases, mortgages, deeds of trust, and other security instruments now or
hereafter affecting the real property of which the Premises are a part, and to
all advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof. If any mortgagee,
beneficiary under deed of trust or ground lessor shall elect to have this Lease
prior to the lien of its mortgage, deed of trust or ground lease, and gives
written notice thereof to Tenant, this Lease shall be deemed prior thereto.
Tenant agrees to execute any documents required to effectuate such subordination
or to make this Lease prior to the lien of any such mortgage, deed of trust or
ground lease, as the case may be, and if Tenant fails to do so within fifteen
(15) days after written demand, Tenant does hereby make, constitute and
irrevocably appoint Landlord as Tenant’s attorney-in-fact and in Tenant’s name,
place and stead, to do so.
     19.2 Attornment. If Landlord sells, transfers, or conveys its interest in
the Premises or this Lease, or if the same is foreclosed judicially or
nonjudicialy, or is otherwise acquired, by a mortgagee, beneficiary under deed
of trust or ground lessor, upon the request and at the sole election of
Landlord’s lawful successor, Tenant shall attorn to said successor, provided
said successor accepts the Premises subject to this Lease. Tenant shall, upon
request of Landlord or any such mortgagee, beneficiary under deed of trust or
ground lessor, execute a subordination, non-disturbance and attornment agreement
(“SNDA”) confirming the same, in form and substance reasonably acceptable to
Landlord and Tenant. Such agreement shall provide, among other things, that said
successor shall not be bound by (a) any prepayment of more than one (1) month’s
rent (except any Security Deposit) or (b) any material amendment of this Lease
made after the later of the initial effective date of this Lease, or the date
that such successor’s lien or interest first arose, unless said successor shall
have consented to such amendment, and shall further provide that upon Tenant’s
continued compliance with the terms of this Lease, Tenant’s occupancy of the
Premises shall not be disturbed. Prior to execution of this Lease, Landlord
shall use commercially reasonable efforts to obtain from any current mortgagee,
beneficiary under a deed of trust or ground lessor an SNDA covering this Lease.
     19.3 Estoppel Certificates. Within fifteen (15) days after written request
from Landlord, Tenant at Tenant’s sole cost shall execute, acknowledge and
deliver to Landlord a written statement certifying: (a) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modifications and certifying that this Lease is in full force and effect as
so modified), (b) the amount of any rent paid in advance, and (c) that, to
Tenant’s knowledge, there are no uncured defaults on the part of Landlord, or
specifying the nature of such defaults if any are claimed. Any such statement
may be conclusively relied upon by any prospective purchaser of or lender on the
Premises. Tenant’s failure to deliver such statement within said 15-day period
shall constitute a conclusive acknowledgment by Tenant: (i) that this Lease is
in full force and effect without modification except as may be represented by
Landlord, (ii) that not more than one (1) month’s rent has been paid in advance,
and (iii) that there are no uncured defaults in Landlord’s performance.
20. SURRENDER OF PREMISES.
     20.1 Condition of Premises. Upon the expiration or earlier termination of
this Lease, Tenant shall surrender the Premises to Landlord, broom clean and in
the same condition and state of repair as at the commencement of the Lease Term,
except for ordinary wear and tear that Tenant is not otherwise obligated to
remedy under the provisions of this Lease. Tenant shall deliver all keys to the
Premises and the building of which the Premises are a part to Landlord. Upon
Tenant’s vacation of the Premises, at Tenant’s sole cost and expense, Tenant
shall remove all portable furniture, trade fixtures, machinery, equipment, signs
and other items of personal property (unless prohibited from doing the same
under Section 20.2), and shall remove any Alterations (whether or not made with
Landlord’s consent) that Landlord may require Tenant to remove; except that
Tenant shall not be required to remove its architectural embellishments to the
doorway providing entry into the Building and any improvements made to expand
the lunchroom. Tenant shall repair all damage to the Premises caused by such
removal and shall restore the Premises to its prior condition, all at Tenant’s
expense. Such repairs shall be performed in a manner satisfactory to Landlord
and shall include, but are not limited to, the following: capping all plumbing,
capping all electrical wiring, repairing all holes in walls, restoring damaged
floor and/or ceiling tiles, and thorough cleaning of the Premises. If Tenant
fails to remove any items that Tenant has an obligation to remove under this
Section when required by Landlord or otherwise, such items shall, at Landlord’s
option, become the property of Landlord and Landlord shall have the right to
remove and retain or dispose of the same in any manner, without any obligation
to account to Tenant for the

11



--------------------------------------------------------------------------------



 



proceeds thereof. Tenant waives all claims against Landlord for any damages to
Tenant resulting from Landlord’s retention or disposition of such Alterations or
personal property. Tenant shall be liable to Landlord for Landlord’s costs of
removing, storing and disposing of such items. If any present or future law
imposes any requirement of reporting, survey, investigation or other compliance
upon Landlord, Tenant, or the Premises, and if such requirement is precipitated
by a transaction involving the Lease (other than the natural expiration thereof
at the end of the lease term), including without limitation the assignment or
sublease, in whole or in part of Tenant’s interest in the Lease, or the change
in the ownership of Tenant, then Tenant shall fully comply with and pay all
costs of compliance with such requirement, including Landlord’s reasonable
attorneys’ fees and costs.
     20.2 Removal of Certain Alterations, Fixtures and Equipment Prohibited. All
Alterations, fixtures (whether or not trade fixtures), machinery, equipment,
signs and other items of personal property that remain in or about the Premises
upon Tenant’s vacation, shall become Landlord’s property and shall be
surrendered to Landlord with the Premises, regardless of who paid for the same.
In particular and without limiting the foregoing, Tenant shall not remove any of
the following materials or equipment without Landlord’s prior written consent,
regardless of who paid for the same and regardless of whether the same are
permanently attached to the Premises: power wiring and power panels; piping for
gasses or liquids; sinks, cabinets and casework; fume hoods or specialized
air-handling and evacuation systems; drains or other equipment for the handling
of grease and/or waste water; computer, telephone and telecommunications wiring,
panels and equipment; lighting and lighting fixtures; wall coverings; drapes,
blinds and other window coverings; carpets and other floor coverings; heaters,
air conditioners and other heating or air conditioning equipment; fencing;
security gates and systems; and other building operating equipment and
decorations.
     20.3 Holding Over. Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease, and Tenant shall indemnify Landlord against
all liabilities, damages and expenses incurred by Landlord as a result of any
delay by Tenant in vacating the Premises. If Tenant remains in possession of the
Premises or any part thereof after the expiration of the Lease Term with
Landlord’s written permission, Tenant’s occupancy shall be a tenancy from
month-to-month only, and not a renewal or extension hereof. All provisions of
this Lease (other than those relating to the term) shall apply to such
month-to-month tenancy, except that the Minimum Monthly Rent shall be increased
to 150% of the Minimum Monthly Rent in effect during the last month of the Lease
Term. No acceptance of rent, negotiation of rent checks or other act or omission
of Landlord or its agents shall extend the Expiration Date of this Lease other
than a writing executed by Landlord giving Tenant permission to remain in
occupancy beyond the Expiration Date under the terms of the immediately
preceding sentence.
21. DEFAULT BY TENANT.
     The occurrence of any of the following shall constitute an “Event of
Default” under this Lease by Tenant:
          (a) Failure to pay the rent or any other monetary sums required
hereunder within five (5) days of the due date.
          (b) Failure to perform any other agreement or obligation of Tenant
hereunder, if such failure continues for fifteen(15) days after written notice
by Landlord to Tenant, except as to those Events of Default that are noncurable,
in which case no such grace period shall apply; provided, however, that if the
nature of the obligation is such that more than fifteen (15) days are required
for performance, then Tenant shall not be in default if Tenant commences
performance within such 15-day period and thereafter diligently prosecutes the
same to completion. Landlord’s notice described herein is intended to satisfy,
and is not in addition to, any and all legal notices required prior to
commencement of an unlawful detainer action, including without limitation the
notice requirements of California Code of Civil Procedure Sections 1161 et seq.
          (c) Abandonment or vacation of the Premises by Tenant, or failure to
occupy the Premises for ten (10) consecutive days.
          (d) If any of the following occurs: (i) a petition is filed for an
order of relief under the federal Bankruptcy Code or for an order or decree of
insolvency or reorganization or rearrangement under any state or federal law,
and such petition is not dismissed within thirty (30) days after the filing
thereof; (ii) Tenant makes a general assignment for the benefit of creditors;
(iii) a receiver or trustee is appointed to take possession of any substantial
part of Tenant’s assets, unless such appointment is vacated within thirty
(30) days after the date thereof; or (iv) Tenant consents to or suffers an
attachment, execution or other judicial seizure of any substantial part of its
assets or its interest under this Lease, unless such process is released or
satisfied within thirty (30) days after the occurrence thereof. If a court of
competent jurisdiction determines that any of the foregoing events is not a
default under this Lease, and a trustee is appointed to take possession (or if
Tenant remains a debtor in possession), and such trustee or Tenant transfers
Tenant’s interest hereunder, then Landlord shall receive, as Additional Rent,
the difference between the rent (or other consideration) paid in connection with
such transfer and the rent payable by Tenant hereunder. Any assignee pursuant to
the provisions of any bankruptcy law shall be deemed without further act to have
assumed all of the obligations of the Tenant hereunder arising on or after the
date of such assignment. Any such assignee shall, upon demand, execute and
deliver to Landlord an instrument confirming such assumption.
          (e) The occurrence of any other event that is deemed to be an Event of
Default under any other provision of this Lease.
22. REMEDIES.
     Upon the occurrence of any Event of Default by Tenant, Landlord shall have
the following remedies, each of which shall be cumulative and in addition to any
other remedies now or hereafter available at law or in equity:
     22.1 Termination of Lease. Landlord can terminate this Lease and Tenant’s
right to possession of the Premises by giving written notice of termination, and
then re-enter the Premises and take possession thereof. No act by Landlord other
than giving written notice to Tenant of such termination shall terminate this
Lease. Upon termination, Landlord has the right to recover all damages incurred
by Landlord as a result of Tenant’s default, including:
          (a) The worth at the time of award of any unpaid rent that had been
earned at the time of such termination; plus
          (b) The worth at the time of award of the amount by which the unpaid
rent that would have been earned after the date of termination until the time of
award exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided; plus
          (c) The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
          (d) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s default, Including, but not limited to
(i) expenses for cleaning, repairing or restoring the Premises, (ii) expenses
for altering, remodeling or otherwise improving the Premises for the purpose of
reletting, (iii) brokers’ fees and commissions, advertising costs and other
expenses of reletting the Premises, (iv) costs of carrying the Premises, such as
taxes, insurance premiums, utilities and security precautions, (v) expenses in
retaking possession of the Premises, (vi) attorneys’ fees and costs, (vii) any
unearned brokerage commissions paid in connection with this Lease, and
(viii) payment of any previously waived or abated Minimum Monthly Rent and/or
Additional Rent; plus
          (e) At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time under applicable
law. As used in paragraphs (a) and (b) above, the “worth at the time of award”
shall be computed by allowing interest at the maximum permissible legal rate. As
used in paragraph (c) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

12



--------------------------------------------------------------------------------



 



     22.2 Continuation of Lease. Landlord has the remedy described in California
Civil Code Section 1951.4 (Landlord may continue the Lease in effect after
Tenant’s breach and abandonment and recover rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), as
follows:
          (a) Landlord can continue this Lease in full force and effect without
terminating Tenant’s right of possession, and Landlord shall have the right to
collect rent and other monetary charges when due and to enforce all other
obligations of Tenant hereunder. Landlord shall have the right to enter the
Premises to do acts of maintenance and preservation of the Premises, to make
alterations and repairs in order to relet the Premises, and/or to undertake
other efforts to relet the Premises. Landlord may also remove personal property
from the Premises and store the same in a public warehouse at Tenant’s expense
and risk. No act by Landlord permitted under this paragraph shall terminate this
Lease unless a written notice of termination is given by Landlord to Tenant or
unless the termination is decreed by a court of competent jurisdiction.
          (b) In furtherance of the remedy set forth in this Section, Landlord
may relet the Premises or any part thereof for Tenant’s account, for such term
(which may extend beyond the Lease Term), at such rent, and on such other terms
and conditions as Landlord may deem advisable in its sole discretion. Tenant
shall be liable immediately to Landlord for all costs Landlord incurs in
reletting the Premises. Any rents received by Landlord from such reletting shall
be applied to the payment of: (i) any indebtedness other than rent due hereunder
from Tenant to Landlord, (ii) the costs of such reletting, including brokerage
and attorneys’ fees and costs, and the cost of any alterations and repairs to
the Premises, and (iii) the payment of rent due and unpaid hereunder, including
any previously waived or abated rent. Any remainder shall be held by Landlord
and applied in payment of future amounts as the same become due and payable
hereunder. In no event shall Tenant be entitled to any excess rent received by
Landlord after an Event of Default by Tenant and the exercise of Landlord’s
remedies hereunder. If the rent from such reletting during any month is less
than the rent payable hereunder, Tenant shall pay such deficiency to Landlord
upon demand.
          (c) Landlord shall not, by any re-entry or other act, be deemed to
have accepted any surrender by Tenant of the Premises or Tenant’s interest
therein, or be deemed to have terminated this Lease or Tenant’s right to
possession of the Premises or the liability of Tenant to pay rent accruing
thereafter or Tenant’s liability for damages under any of the provisions hereof,
unless Landlord shall have given Tenant notice in writing that it has so elected
to terminate this Lease.
          (d) Tenant acknowledges and agrees that the restrictions on the
Transfer of the Lease set forth in Article 18 of this Lease constitute
reasonable restrictions on such transfer for purposes of this Section and
California Civil Code Section 1951.4.
     22.3 Performance By Landlord. If Tenant fails to pay any sum of money or
perform any other act to be performed by Tenant hereunder, and such failure
continues for fifteen (15) days after notice by Landlord, Landlord shall have
the right (but not the obligation) to make such payment or perform such other
act without waiving or releasing Tenant from its obligations. All sums so paid
by Landlord and all necessary incidental costs, together with interest thereon
at the rate specified in Section 22.4, shall be payable to Landlord on demand.
Landlord shall have the same rights and remedies in the event of nonpayment by
Tenant as in the case of default by Tenant in the payment of the rent.
     22.4 Late Charge; Interest on Overdue Payments. The parties acknowledge
that late payment by Tenant of Minimum Monthly Rent or any Additional Rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impractical to determine, including,
but not limited to, processing and accounting charges, administrative expenses,
and additional interest expenses or late charges that Landlord may be required
to pay as a result of late payment on Landlord’s obligations. Therefore, if any
installment of Minimum Monthly Rent or Additional Rent is not received by
Landlord on the due date, and without regard to whether Landlord gives Tenant
notice of such failure or exercises any of its remedies upon an Event of
Default, Tenant shall pay a late charge equal to the greater of five percent
(5%) of the overdue amount or One Hundred Dollars ($100), as Additional Rent
hereunder. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the damages Landlord will incur by reason of late payment
by Tenant. In addition, any amount due from Tenant that is not paid when due
shall bear interest at a rate equal to two percent (2%) over the then current
Bank of America prime or reference rate or eight percent (8%) per annum,
whichever is greater, but not in excess of the maximum permissible legal rate,
from the date such payment is due until the date paid by Tenant. Landlord’s
acceptance of any interest or late charge shall not constitute a waiver of
Tenant’s default or prevent Landlord from exercising any other rights or
remedies available to Landlord.
     22.5 Landlord’s Right to Require Advance Payment of Rent; Cashier’s Checks.
if Tenant is late in paying any component of rent more than three (3) times
during the Lease Term, Landlord shall have the right, upon notice to Tenant, to
require that all rent be paid three (3) months in advance. Additionally, if any
of Tenant’s checks are returned for nonsufficient funds, or if Landlord at any
time serves upon Tenant a Three Day Notioe to Pay Rent or Quit (pursuant to
California Civil Code Sections 1161 et seq. or any successor or similar unlawful
detainer statutes), Landlord may, at its option, require that all future rent
(including any sums demanded in any subsequent three (3) day notice) be paid
exclusively by money order or cashier’s check.
23. DEFAULT BY LANDLORD.
     23.1 Notice to Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform an obligation required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to each Mortgagee as provided in Section 23.2,
specifying the nature of the alleged default; provided, however, that if the
nature of the obligation is such that more than thirty (30) days are required
for performance, then Landlord shall not be in default if Landlord commences
performance within such 30-day period and thereafter diligently prosecutes the
same to completion.
     23.2 Notice to Mortgagees. Tenant agrees to give each mortgagee or trust
deed holder on the Premises or the Center (“Mortgagee”), by registered mail, a
copy of any notice of default served upon Landlord, provided that Tenant has
been previously notified in writing of the address of such Mortgagee. Tenant
further agrees that if Landlord fails to cure such default within the time
provided for in this Lease, then the Mortgagees shall have an additional thirty
(30) days within which to cure such default, or If such default cannot
reasonably be cured within that time, then such additional time as may be
necessary if, within said 30-day period, any Mortgagee has commenced and is
diligently pursuing the remedies necessary to cure the default (including but
not limited to commencement of foreclosure proceedings if necessary to affect
such cure), in which event this Lease shall not be terminated while such
remedies are being so diligently pursued.
     23.3 Limitations on Remedies Against Landlord. In the event Tenant has any
claim or cause of action against Landlord: (a) Tenant’s sole and exclusive
remedy shall be against Landlord’s interest in the building of which the
Premises are a part, and neither Landlord nor any partner of Landlord nor any
other property of Landlord shall be liable for any deficiency, (b) no partner of
Landlord shall be sued or named as a party in any suit or action (except as may
be necessary to secure jurisdiction over Landlord), (c) no service of process
shall be made against any partner of Landlord (except as may be necessary to
secure jurisdiction over the partnership), and no such partner shall be required
to answer or otherwise plead to any service of process, (d) no judgment shall be
taken against any partner of Landlord and any judgment taken against any partner
of Landlord may be vacated and set aside at any time, and (e) no writ of
execution will ever be levied against the assets of any partner of Landlord. The
covenants and agreements set forth in this Section shall be enforceable by
Landlord and/or by any partner of Landlord. If Landlord fails to give any
consent that a court later holds Landlord was required to give under the terms
of this Lease, Tenant shall be entitled solely to specific performance and such
other remedies as may be specifically reserved to Tenant under this Lease, but
in no event shall Landlord be responsible for monetary damages (including
incidental and consequential damages) for such failure to give consent.

13



--------------------------------------------------------------------------------



 



24. GENERAL PROVISIONS.
     24.1 Action or Defense by Tenant. Any claim, demand, right or defense of
any kind by Tenant that is based upon or arises in any connection with the Lease
or negotiations prior to its execution shall be barred unless Tenant commences
an action thereon or initiates a legal proceeding or defense by reason thereof
within one (1) year after the date of the occurrence of the event, act or
omission to which the claim, demand, right or defense relates. Tenant
acknowledges and understands that, after having had an opportunity to consult
with legal counsel, the purpose of this paragraph is to shorten the time period
within which Tenant would otherwise have to raise such claims, demands or rights
of defense.
     24.2 Arbitration and Mediation; Waiver of Jury Trial. Except as provided in
this Section, if any dispute ensues between Landlord and Tenant arising out of
or concerning this Lease, and if said dispute cannot be settled through direct
discussions between the parties, the parties shall first to attempt to settle
the dispute through mediation before a mutually acceptable mediator. The cost of
mediation shall be divided equally between the parties. Thereafter, any
remaining, unresolved disputes or claims shall be resolved by binding
arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. The prevailing party in any such
arbitration shall be entitled to recover reasonable costs and attorneys’ fees
and costs as determined by the arbitrator; provided, however, that the foregoing
provisions regarding mediation and arbitration shall not apply to (a) any issue
or claim that might property be adjudicated in an unlawful detainer proceeding,
or (b) to any issue or claim that Landlord elects not to have resolved through
arbitration and with respect to which Landlord commences an action in law or
equity to determine the same. Without limiting the foregoing, Landlord and
Tenant hereby waive trial by jury in any action, proceeding or counterclaim
(including any claim of injury or damage and any emergency and other statutory
remedy in respect thereof) brought by either against the other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, or Tenant’s use or occupancy of the Premises.
     24.3 Attorneys’ Fees. If either party brings any legal action or
proceeding, declaratory or otherwise, arising out of this Lease, including any
suit by Landlord to recover rent or possession of the Premises or to otherwise
enforce this Lease, the losing party shall pay the prevailing party’s costs and
attorneys’ fees and costs incurred in such proceeding. If Landlord issues
notice(s) to pay rent, notice(s) to perform covenant, notice(s) of abandonment,
or comparable documents as a result of Tenant’s default under this Lease, and if
Tenant cures such default, Tenant shall pay to Landlord the reasonable costs
incurred by Landlord, including Landlord’s attorneys’ fees and costs, of
preparation and delivery of same.
     24.4 Authority of Tenant. Tenant represents and warrants that it has full
power and authority to execute and fully perform its obligations under this
Lease pursuant to its governing instruments, without the need for any further
action, and that the person(s) executing this Agreement on behalf of Tenant are
the duly designated agents of Tenant and are authorized to do so. Prior to
execution of this Lease, Tenant shall supply Landlord with such evidence as
Landlord may request regarding the authority of Tenant to enter into this Lease.
Any actual or constructive taking of possession of the Premises by Tenant shall
constitute a ratification of this Lease by Tenant.
     24.5 Binding Effect. Subject to the provisions of Article 18 restricting
transfers by Tenant and subject to Section 24.27 regarding transfer of
Landlord’s interest, all of the provisions of this Lease shall bind and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.
     24.6 Brokers. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this transaction
other than those described in the Basic Lease Provisions (if any), and it knows
of no other real estate broker or agent who is entitled to a commission in
connection with this transaction. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any obligation or liability to pay any
commission or compensation to any other party arising from the act or agreement
of Tenant. Tenant’s Broker (identified in Section 1.11) shall receive a
commission of four percent (4%) based upon the Minimum Monthly Rent. Such
commission shall be payable by Landlord as follows: fifty percent (50%) to be
paid upon full execution of this Lease and fifty-percent (50%) to be paid on the
Commencement Date.
     24.7 Construction. The headings and captions used in this Lease are for
convenience only and are not a part of the terms and provisions of this Lease.
In any provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” shall include Tenant, its subtenants and assigns and their respective
agents, employees, contractors, and invitees, and any others using the Premises
with Tenant’s express or implied permission. Any use in this Lease, or in any
addendum, amendment or other document related hereto, of the terms “lessor” or
“lessee” to refer to a party to this Lease shall be deemed to be references to
Landlord and Tenant, respectively.
     24.8 Counterparts. This Lease may be executed in multiple copies, each of
which shall be deemed an original, but all of which shall constitute one Lease
binding on all parties after all parties have signed such a counterpart.
     24.9 Covenants and Conditions. Each provision to be performed by Tenant
shall be deemed to be both a covenant and a condition.
     24.10 Entire Agreement. This Lease, together with all exhibits and addenda,
if any, attached hereto, constitutes the entire agreement between the parties
with respect to the subject matter hereof. There are no oral or written
agreements or representations between the parties hereto affecting this Lease,
and this Lease supersedes, cancels, and merges any and all previous verbal or
written negotiations, arrangements, representations, brochures, displays,
models, photographs, renderings, floor plans, elevations, projections,
estimates, agreements and understandings if any, made by or between Landlord and
Tenant and their agents, with respect to the subject matter, and none thereof
shall be used to interpret, construe, supplement or contradict this Lease. This
Lease, and all amendments thereto, is and shall be considered to be the only
agreement between the parties hereto and their representatives and agents. There
are no other representations or warranties between the parties, and all reliance
with respect to representations is solely based upon the representations and
agreements contained in this Lease.
     24.11 Exhibits. All exhibits, addenda and riders attached or referred to
herein are hereby incorporated herein by reference.
     24.12 Financial Statements. Within ten (10) days after written request from
Landlord, Tenant shall deliver to Landlord such financial statements as are
reasonably requested by Landlord to verify the financial condition of Tenant, or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any proposed or actual lender or purchaser of the Premises designated
by Landlord any financial statements required by such party to facilitate the
sale, financing or refinancing of the Premises, including the past three
(3) years’ financial statements. Tenant represents and warrants to Landlord
that: (a) each such financial statement is a true and accurate statement as of
the date of such statement; and (b) at all times during the Lease term or any
extension thereof, Tenant’s net worth shall not be reduced below Tenant’s net
worth as of the date of execution of this Lease. Tenant agrees to provide
audited financial statements to Landlord or to any proposed or actual lender or
purchaser of the Premises designated by Landlord to the extent they are
available. If audited financial statements are unavailable, Tenant shall provide
financial statements signed by Tenant’s accountant or an officer of Tenant
warranting the veracity of the contents of the statements. Landlord shall take
reasonable precautions to protect the confidentiality of such financial
statements. Tenant hereby irrevocably authorizes Landlord to conduct credit
checks and other investigations into Tenant’s financial affairs.

14



--------------------------------------------------------------------------------



 



     24.13 Force Majeure. If Landlord is delayed in performing any of its
obligations hereunder due to strikes; labor problems; inability to procure
utilities; materials; equipment or transportation; governmental regulations;
weather conditions; riots, insurrection, or war; or other events beyond
Landlord’s control; then the time for performance of such obligation shall be
extended to the extent reasonably necessary as a result of such event.
     24.14 Governing Law. This Lease shall be governed, construed and enforced
in accordance with the laws of the State of California. Unless otherwise agreed
by the parties, should either party institute legal action to enforce any
obligation contained in this Lease, it is agreed that the proper venue of such
suit or action shall be in the Superior Court of California, San Diego County.
     24.15 Joint and Several Liability. If more than one person or entity
executes this Lease as Tenant, each of them is jointly and severally liable for
all of the obligations of Tenant hereunder.
     24.16 Modification. The provisions of this Lease may not be modified or
amended, except by a written instrument signed by all parties.
     24.17 Modification for Lender. If, in connection with (a) Landlord
obtaining financing or refinancing for the Premises or the Center, Landlord’s
lender requests reasonable modifications to this Lease, or (b) Tenant obtaining
financing for its business, each party will not unreasonably withhold or delay
its consent thereto, provided that such modifications do not increase the
obligations of the other party hereunder or materially and adversely affect the
other party’s rights hereunder.
     24.18 Nondiscrimination. Tenant for itself and its officers, directors,
shareholders, partners, principals, employees, agents, representatives, and
other related entities and individuals, agrees to comply fully with any and all
laws and other requirements prohibiting discrimination against any person or
group of persons on account of race, color, religion, creed, sex, marital
status, sexual orientation, national origin, ancestry, age, physical handicap or
medical condition, in the use occupancy or patronage of the Premises and/or of
Tenant’s business. Tenant shall indemnify, defend and hold Landlord and
Landlord’s officers, directors, shareholders, partners, principals, employees
and agents, and their respective successors and assigns, harmless from and
against all damage and liability incurred by Landlord in the event of any
violation of the foregoing covenant or because of any event of or practice of
discrimination against any such persons or group of persons by Tenant or its
officers, directors, shareholders, partners, principals, employees, agents,
representatives, and other related entities and individuals in accordance with
the indemnification provisions of Article 13.
     24.19 Notice. Any and all notices to either party shall be personally
delivered or sent by regular mail, postage prepaid, addressed to the party to be
notified at the address specified in Section 1.1, or at such other address as
such party may from time to time designate in writing. Notice shall be deemed
delivered on the date of personal delivery or three (3) business days after
deposit in the U.S. Mail, certified, return receipt requested.
     24.20 Partial Invalidity. If any provision of this Lease is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Lease shall not be affected thereby. Each provision shall be valid and
enforceable to the fullest extent permitted by law.
     24.21 Quiet Enjoyment. Provided that Tenant has fulfilled its obligations
to pay rent and perform all other terms, covenants and conditions on its part to
be performed under this Lease, Landlord agrees that Tenant may quietly have,
hold and enjoy the Premises from and after Landlord’s delivery of the Premises
to Tenant and until the end of the Lease Term; subject, however, to the lien and
provisions of any mortgage or deed of trust to which this Lease is or becomes
subordinate.
     24.22 Recording. Tenant shall not record this Lease or any memorandum
hereof without Landlord’s prior written consent. As a condition of providing its
consent, Landlord, in its sole discretion, may require that Tenant execute a
release or other applicable documentation to be recorded at the expiration of
the Lease Term to reflect the termination of Tenant’s tenancy of the Premises.
     24.23 Relationship of the Parties. Nothing contained in this Lease shall be
deemed or construed as creating a partnership, joint venture, principal-agent,
or employer-employee relationship between Landlord and any other person or
entity (including, without limitation, Tenant) or as causing Landlord to be
responsible in any way for the debts or obligations of such other person or
entity.
     24.24 Relocation of Tenant. Intentionally Omitted.
     24.25 Rights of Redemption Waived. Tenant hereby expressly waives any and
all rights of redemption under any present or future laws in the event Tenant is
evicted or dispossessed for any cause, or in the event Landlord obtains
possession of the Premises by reason of Tenant’s violation of any of the
covenants and conditions of this Lease or otherwise.
     24.26 Time of Essence. Time is of the essence of each and every provision
of this Lease.
     24.27 Transfer of Landlord’s Interest. In the event of a sale, assignment,
exchange or other disposition of Landlord’s interest in the Premises, other than
a transfer for security purposes only, Landlord shall be relieved of all
obligations and liabilities accruing hereunder after the effective date of said
sale, assignment, exchange or other disposition, provided that any Security
Deposit or other funds then held by Landlord in which Tenant has an interest are
delivered to Landlord’s successor. The obligations to be performed by Landlord
hereunder shall be binding on Landlord’s successors and assigns only during
their respective periods of ownership.
     24.28 Waiver. No provision of this Lease or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed. A waiver of any such breach shall not be deemed a waiver of any
preceding or succeeding breach of the same or any other provision. No delay or
omission by either party in exercising any of its remedies shall impair or be
construed as a waiver thereof, unless such waiver is expressly set forth in a
written instrument signed by the party against whom the waiver is asserted. The
subsequent acceptance of rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant, other than the failure of Tenant to
pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.

      THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND/OR SIGNATURE BY TENANT IS
NOT A COMMITMENT BY LANDLORD OR ITS AGENTS TO RESERVE THE PREMISES OR TO LEASE
THE PREMISES TO TENANT. THIS LEASE SHALL BECOME EFFECTIVE AND LEGALLY BINDING
ONLY UPON FULL EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT. UNTIL
LANDLORD DELIVERS A FULLY EXECUTED COUNTERPART HEREOF TO TENANT, LANDLORD HAS
THE RIGHT TO OFFER AND TO LEASE THE PREMISES TO ANY OTHER PERSON TO THE
EXCLUSION OF TENANT.

15



--------------------------------------------------------------------------------



 



Signatures Continue on Following Page
EXECUTED, by Landlord and Tenant as of the date first written above.
LANDLORD:

          CREST PARTNERS-POWAY ONE DANIELSON, LLC, a California limited
liability company
  By:   [ILLEGIBLE]     Its:         By:   [ILLEGIBLE]    

TENANT:

          NEXUS BIOSYSTEMS, INC., a California limited liability company
  By:   [ILLEGIBLE]   Its:   V.P. Operations         By:       Its:        

Federal Tax ID #: 20-3347265

16



--------------------------------------------------------------------------------



 



EXHIBIT “A”
FLOOR PLAN OF PREMISES;
DESCRIPTION OF CENTER
14100 DANIELSON STREET, POWAY, CA 92064;
(LOGO) [b86630b8663001.gif]





--------------------------------------------------------------------------------



 



EXHIBIT “A-1”
14100 DANIELSON STREET, POWAY, CA 92064;
LOCATION OF DEMISING WALL
(LOGO) [b86630b8663002.gif]





--------------------------------------------------------------------------------



 



EXHIBIT “B”
RULES AND REGULATIONS
The following Rules and Regulations shall apply to the Center. Tenant agrees to
comply with the same and to require its agents, employees, contractors,
customers and invitees to comply with the same. Landlord shall have the right
from time to time to amend or supplement these Rules and Regulations, and Tenant
agrees to comply, and to require its agents, employees, contractors, customers
and invitees to comply, with such amended or supplemented Rules and Regulations,
provided that (a) notice of such amended or supplemental Rules and Regulations
is given to Tenant, and (b) such amended or supplemental Rules and Regulations
apply uniformly to all tenants of the Center. If Tenant or its subtenants,
employees, agents, or invitees violate any of these Rules and Regulations,
resulting in any damage to the Center or increased costs of maintenance of the
Center, or causing Landlord to incur expenses to enforce the Rules and
Regulations, Tenant shall pay all such costs to Landlord. In the event of any
conflict between the Lease and these or any amended or supplemental Rules and
Regulations, the provisions of the Lease shall control.

1.   Tenant shall be responsible at its sole cost for the removal of all of
Tenant’s refuse or rubbish. All garbage and refuse shall be disposed of outside
of the Premises, shall be placed in the kind of container specified by Landlord,
and shall be prepared for collection in the manner and at the times and places
specified by Landlord. If Landlord provides or designates a service for picking
up refuse and garbage, Tenant shall use the same at Tenant’s sole cost. Tenant
shall not burn any trash or garbage of any kind in or about the Premises. If
Landlord supplies janitorial services to the Premises, Tenant shall not, without
Landlord’s prior written consent, employ any person or persons other than
Landlord’s janitorial service to clean the Premises.   2.   No aerial, satellite
dish, transceiver, or other electronic communication equipment shall be erected
on the roof or exterior walls of the Premises, or in any other part of the
Center, without Landlord’s prior written consent. Any aerial, satellite dish,
transceiver, or other electronic communication equipment so installed without
Landlord’s prior written consent shall be subject to removal by Landlord without
notice at any time and without liability to Landlord.   3.   No loudspeakers,
televisions, phonographs, radios, or other devices shall be used in a manner so
as to be heard or seen outside of the Premises without Landlord’s prior written
consent. Tenant shall conduct its business in a quiet and orderly manner so as
not to create unnecessary or unreasonable noise. Tenant shall not cause or
permit any obnoxious or foul odors that disturb the public or other occupants of
the Center. If Tenant operates any machinery or mechanical equipment that causes
noise or vibration that is transmitted to the structure of the Building, or to
other parts of the Center, to such a degree as to be objectionable to Landlord
or to any other occupant of the Center, Tenant shall install and maintain, at
Tenant’s expense, such vibration eliminators or other devices sufficient to
eliminate the objectionable noise or vibration.   4.   Tenant shall keep the
outside areas immediately adjoining the Premises clean and free from dirt,
rubbish, pallets and other debris to the satisfaction of Landlord. If Tenant
fails to cause such outside areas to be maintained as required within twelve
(12) hours after verbal notice that the same do not so comply, Tenant shall pay
a fee equal to the greater of Fifty Dollars ($50.00) or the costs incurred by
Landlord to clean up such outside areas.   5.   Tenant shall not store any
merchandise, inventory, equipment, supplies, finished or semi-finished products,
raw materials, or other articles of any nature outside the Premises (or the
building constructed thereon if the Premises includes any outside areas) without
Landlord’s prior written consent.   6.   Tenant and Tenant’s subtenants,
employees, agents, or invitees shall park only the number of cars allowed under
the Lease and only in those portions of the parking area designated for that
purpose by Landlord. Upon request by Landlord, Tenant shall provide the license
plate numbers of the cars of Tenant and Tenant’s employees in order to
facilitate enforcement of this regulation. Tenant and Tenant’s employees shall
not store vehicles or equipment in the parking areas, or park in such a manner
as to block any of the accessways serving the Center and its occupants.   7.  
The Premises shall not be used for lodging, sleeping, cooking, or for any
immoral or illegal purposes, or for any purpose that will damage the Premises or
the reputation thereof. Landlord reserves the right to expel from the Center any
person who is intoxicated or under the influence of liquor or drugs or who shall
act in violation of any of these Rules and Regulations. Tenant shall not conduct
or permit any sale by auction on the Premises. No video, pinball, or similar
electronic game machines of any description shall be installed, maintained or
operated upon the Premises without the prior written consent of Landlord.   8.  
Neither Tenant nor Tenant’s employees or agents shall disturb, solicit, or
canvas any occupant of the Center, and Tenant shall take reasonable steps to
discourage others from doing the same.   9.   Tenant shall not keep in, or allow
to be brought into, the Premises or Center any pet, bird or other animal, other
than “seeing-eye” dogs or other animals under the control of and specifically
assisting any disabled person.   10.   The plumbing facilities shall not be used
for any other purpose than that for which they are constructed, and no foreign
substance of any kind shall be disposed of therein. The expense of any breakage,
stoppage, or damage resulting from a violation of this provision shall be borne
by Tenant. Tenant shall not waste or use any excessive or unusual amount of
water.   11.   Tenant shall use, at Tenant’s cost, such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may require.
  12.   Tenant will protect the carpeting from undue wear by providing carpet
protectors under chairs with casters, and by providing protective covering in
carpeted areas where spillage or excessive wear may occur.   13.   Tenant shall
be responsible for repair of any damage caused by the moving of freight,
furniture or other objects into, within, or out of the Premises or the Center.
No heavy objects (such as safes, furniture, equipment, freight, etc.) shall be
placed upon any floor without Landlord’s prior written approval as to the
adequacy of the allowable floor loading at the point where the objects are
intended to be moved or stored. Landlord may specify the time of moving to
minimize any inconvenience to other occupants of the Center. If the Building is
equipped with a freight elevator, all deliveries to and from the Premises shall
be made using the freight elevator during the time periods specified by
Landlord, subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate.   14.   The sash doors, sashes, windows, glass doors,
lights and skylights that reflect or admit light into the building shall not be
covered or obstructed. Landlord shall have the right to specify the type of
window coverings that may be installed, at Tenant’s expense. Tenant shall not
mark, drive nails, screw or drill into, paint, or in any way deface any surface
or part of the building. Notwithstanding the foregoing, Tenant may hang
pictures, blackboards, or similar





--------------------------------------------------------------------------------



 



    objects, provided Tenant repairs and repaints any nail or screw holes, and
otherwise returns the premises to the condition required under the Lease and the
expiration or earlier termination of the Lease Term. The expense of repairing
any breakage, stoppage, or damage resulting from a violation of this rule shall
be borne by Tenant. Tenant shall not be entitled to install any exterior window
coverings without Landlord’s prior written approval.   15.   Tenant shall be
required to comply with all legal requirements and obtain any necessary permits
in accordance with Section 15.2 of this Lease for any and all electrical work
performed by Tenant at the Premises. Tenant shall be required to obtain
Landlord’s prior written consent for any electrical work to the Premises over
Five Thousand Dollars ($5,000).   16.   If Tenant’s use of the Premises involves
the sale and/or preparation of food, Tenant shall at all times maintain a health
department rating of “A” (or such other highest health department or similar
rating as is available). Any failure by Tenant to maintain such “A” rating twice
in any twelve (12) month period shall, at the election of Landlord, constitute a
noncurable Event of Default under the Lease.   17.   Tenant shall comply with
all safety, fire protection and evacuation procedures and regulations
established by Landlord or any governmental agency.   18.   Tenant assumes any
and all responsibility for protecting its Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.   19.   If Tenant occupies any air-conditioned space, Tenant
shall keep entry doors opening onto corridors, lobby or courtyard closed at all
times. All truck and loading doors shall be closed at all times when not in use.
  20.   Tenant shall not paint any floor of the Premises without Landlord’s
prior written consent. Prior to surrendering the Premises upon expiration or
termination of the Lease, Tenant shall remove any paint or sealer therefrom
(whether or not previously permitted by Landlord) and restore the floor to its
original condition as of the Commencement Date, reasonable wear and tear
excepted. Tenant shall not affix any floor covering to the floor of the Premises
in any manner except as approved by Landlord.

                    [ILLEGIBLE]         Tenant’s Initials           





--------------------------------------------------------------------------------



 



EXHIBIT “C”
SIGN CRITERIA
All proposed signs must be submitted to the Property Manager for approval prior
to installation. For information regarding the signage, please contact:
Jelita Mayville
Property Manager
Asset Management Group
11750 Sorrento Valley Road
San Diego, CA 92121
(858) 481-7767

                    [ILLEGIBLE]         Tenant’s Initials             





--------------------------------------------------------------------------------



 



ADDENDUM TO STANDARD INDUSTRIAL LEASE
(NEXUS Biosystems, Inc., a Delaware corporation)
     This Addendum to Standard Industrial Lease (the “Addendum”) is attached to
and forms a part of that certain Standard Industrial Lease (the “Lease”), dated
for reference purposes only as of May 31, 2010, and entered into by and between
Crest Partners-Poway One Danielson, LLC, a California limited liability company
(“Landlord”), and NEXUS Biosystems, Inc., a Delaware corporation (“Tenant”),
     In the event of any conflict between this Addendum and the Lease, the terms
and provisions of this Addendum shall control. Except as specifically amended
below, all terms and provisions of the Lease shall remain in full force and
effect.
25. Minimum Monthly Rent. The Minimum Monthly Rent shall be $43,936.10, per
month, for the first Lease Year (i.e., from August 1, 2010, through July 31,
2011). Thereafter, the Minimum Monthly Rent shall be increased on the first day
of the second Lease Year and each Lease Year thereafter, by a fixed three
percent (3%), per annum. Tenant shall only be required to pay one-half (1/2) of
the Minimum Monthly Rent for the Premises during the 13 th, 18th, 25th, 37th,
and 49th months of the Lease Term. Tenant shall be required to pay all other
monetary obligations for the Premises, in full, during the foregoing months,
including without limitation, Tenant’s pro rata share of Operating Costs, Real
Property Taxes, and insurance charges. The Minimum Monthly Rent for the Premises
during the Lease Term shall be as follows:

     
First Lease Year:
   
 
   
August 1, 2010—July 31, 2011:
  $43,936.10, per month
 
   
Second Lease Year:
   
 
   
August 1, 2011 — August 31, 2011:
  $22,627.09
September 1, 2011 — December 31, 2011:
  $45,254.18, per month
January 1, 2012—January 31, 2012:
  $22,627.09
February 1, 2012—July 31, 2012:
  $45,254.18, per month
 
   
Third Lease Year:
   
 
   
August 1, 2012—August 31, 2012:
  $23,305.90
September 1, 2012 — July 31, 2013:
  $46,611.80, per month
 
   
Fourth Lease Year:
   
 
   
August 1, 2013 — August 31, 2013:
  $24,005.08
September 1, 2013 — July 31, 2014:
  $48,010.16, per month
 
   
Fifth Lease Year:
   
 
   
August 1, 2014 —August 31, 2014:
  $24,725.23
September 1, 2014 — July 31, 2015:
  $49,450.47, per month

26. Use of Premises Prior to Commencement Date.
     26.1 Satisfaction of Conditions.
     The Lease provides for Tenant to lease the Premises, consisting of
approximately 67,594 Rentable Square Feet in the western portion of the
Building, beginning on the Commencement Date (i.e., August 1, 2010). Provided
that certain conditions have been satisfied (as hereinafter stated), Tenant
shall be entitled to use the Premises for storage purposes and to set-up its
machinery and personal property prior to the Commencement Date, as specifically
provided in Section 26.2 below. The conditions are as follows: (1) the Lease
must be fully executed by Landlord and Tenant, (2) Tenant must pay Landlord the
Security Deposit specified in Section 1.6 of the Lease, (3) Tenant must provide
Landlord with proof of insurance per the terms and conditions specified in
Section 9, and (4) Tenant must pre-pay $27,600.00 (the “Move-In Sum”) for its
use of the Premises from June 1, 2010, through July 31, 2010, as itemized in
Sections 26.2.1 below (collectively, the “Conditions”), provided however that if
Tenant takes possession of the Premises after June 1, 2010, the pro rated
portion of the Move-In Sum for the period commencing June 1, 2010 up to the date
Tenant takes possession of the Premises (which shall in no event be later than
the Commencement Date), shall be applied as a

1



--------------------------------------------------------------------------------



 



partial credit to Minimum Monthly Rent due for August 2010. Tenant shall not be
entitled to take possession of the Premises, or any part thereof, unless and
until the Conditions have been fully satisfied.
     26.2 Storage Use.
     June 1, 2010 — July 31, 2010:
     26.2.2 Provided that the Conditions have been satisfied in full, Tenant
shall be entitled to use 20,000 Rentable Square Feet within the Premises for
storage and moving/set-up purposes, from June 1, 2010, through and including
July 31, 2010. Tenant shall use the space in its as-is condition in accordance
with Section 12 of the Lease. Landlord shall have no responsibility to improve,
repair, or otherwise modify the space for Tenant in any manner whatsoever.
Except as provided herein, Tenant’s use of the space shall be subject to all
terms and conditions of the Lease. Upon full execution of this Lease. Tenant
shall pay Minimum Monthly Rent and its share of Operating Costs, Real Property
Taxes, and insurance charges for the 20,000 RSF for June and July 2010, in the
aggregate amount of $27,600 (i.e., $0.69/RSF x 20,000 RSF x 2 mos.). Payment
shall be made by Tenant per the terms and conditions stated in the Lease. While
Tenant is paying to use a portion of the Premises, from June 1, 2010, through
July 31, 2010, as provided in Sections 26.2.1 of this Addendum, Tenant shall be
entitled to use the remaining Premises during that timeframe (at no charge to
Tenant) to facilitate the move-in process. Commencing on August 1, 2010, Tenant
shall be entitled to use the entire Premises for its business operations, in
accordance with the terms and conditions of the Lease.
27. “As-Is, Where-Is” Condition. Pursuant to Section 12 of the Lease, Tenant
shall take possession of the Premises in its current, “as-is, where-is”
condition. Landlord makes no representations or warranties regarding the
condition or state of the Premises. Notwithstanding the foregoing, in the event
that Tenant provides written notice to Landlord of any material defect in the
Building and Building Systems (including all base mechanical, electrical,
plumbing, and HVAC systems) prior to September 1, 2010, Landlord shall repair
the same at Landlord’s cost and expense. Any additional maintenance and repairs
shall be governed by Article 7 of the Lease. By taking possession of the
Premises, Tenant shall be deemed to have fully accepted the condition and state
of the Premises in accordance with Section 12 of the Lease. All current
amenities and improvements located within the Premises (including, without
limitation, any office build-outs, furniture, power distribution, warehouse
racking, and inventory cages) shall remain within the Premises, unless otherwise
provided in any tenant improvement plans submitted by Tenant in accordance with
Article 15 of the Lease. As indicated in Section 1.2 of the Lease, the Premises
will be separated from the eastern portion of the Building by a demising wall
Landlord shall keep the existing demising wall in the back area of the Building
and shall construct the remaining portion of the demising wall at the location
indicated in Exhibit “A-1.” Landlord shall construct the remaining portion of
the demising wall, at its sole expense, prior to the Commencement Date of the
Lease. Landlord agrees to provide separately metered utilities for the Premises,
at Landlord’s sole cost, as part of the demising wall installation.
28. Tenant Improvements. Landlord shall provide Tenant with an allowance, up to
a maximum of One Hundred Thousand Dollars ($100,000,00), to pay for improvement
costs to the Premises (“Tenant Improvement Allowance”). Tenant shall be required
to comply with the terms and provisions of Article 15 of the Lease in making any
such improvements. Prior to the commencement of any improvements by Tenant, at
Landlord’s election, Landlord and Tenant shall negotiate a work letter agreement
in good faith to define the manner, method, and scope of completing the proposed
improvements and the parties’ responsibilities during the improvement process.
Landlord shall reimburse Tenant for Tenant’s improvement costs within thirty
(30) days of the following terms and conditions being satisfied: (1) Landlord
has inspected and approved the improvements made by Tenant, (2) Tenant has
provided copies of invoices and proof of payment of the improvements to
Landlord, and (3) Tenant has provided Landlord with unconditional lien releases,
if applicable. In the event that the actual costs of completing such
improvements are less than the Tenant Improvement Allowance, Tenant shall only
be entitled to that portion of the Tenant Improvement Allowance required for the
improvement costs. The Tenant Improvement Allowance shall only be used for the
completion of any necessary improvements and cabling. In no event shall such
amounts be applied toward any of Tenant’s furniture, fixtures, furnishings,
personal property, signs, or any monetary obligations of Tenant under the Lease.
The cost of any and all improvements in excess of the Tenant Improvement
Allowance shall be Tenant’s sole responsibility.

2



--------------------------------------------------------------------------------



 



29. Option to Extend.
     29.1 Conditions for Exercising Option.
     Provided that there has never been an un-cured default under the Lease by
Tenant (monetary or otherwise) (as discussed below), Tenant shall have the
option to extend the term of the Lease (the “Option to Extend”) for one
(1) additional period of five (5) years, commencing on the day after the
Expiration Date (the “Option Term”), upon all of the terms and conditions of
this Lease, other than the Minimum Monthly Rent, which shall be determined as
described below. The Option to Extend must be exercised, if at all, by Tenant
giving Landlord written notice of the exercise thereof (in accordance with
Section 24.19 of the Lease) no more than twelve (12) months and no less than
nine (9) months prior to the expiration of the Lease Term. Any failure of Tenant
to give due notice of its exercise of the Option to Extend within the required
time shall constitute an irrevocable election on the part of Tenant not to
exercise the Option to Extend, and this Lease shall expire at the end of the
Lease Term. Tenant shall have no other right to extend the Lease Term beyond the
Option Term described herein. Notwithstanding anything set forth herein to the
contrary, if on the date of giving the notice or the date the Option Term is to
commence, there exists any Event of Default (monetary or non-monetary) on the
part of Tenant under this Lease, Tenant’s notice shall be deemed ineffective,
the Option Term shall not commence and this Lease shall expire as scheduled. In
addition, any due exercise of Tenant’s Option to Extend hereunder shall be
voidable by Landlord if, at any time prior to such exercise or prior to the date
the Option Term is to commence, Landlord had given a notice of default to Tenant
under Section 21 of the Lease and Tenant thereafter failed to cure such default
within the applicable cure period (regardless of whether such cure period
expires before or after the commencement of the Option Term). Tenant’s right to
exercise the Option to Extend shall be subject to Landlord’s review and approval
of Tenant’s financial statements at the time that Tenant provides notice of its
intent to exercise such right.
     29.2 Minimum Monthly Rent.
     The Minimum Monthly Rent during the first year of the Option Term shall be
the “Fair Market Rental Value” of the Premises, as defined below; provided,
however, that the “Fair Market Rental Value” shall be no more than $1.25/RSF
plus Tenant’s share of Operating Costs, Real Property Taxes, and insurance
charges. There shall be no cap on the Real Property Taxes upon commencement of
the Option Term.
     Upon exercise of the Option to Extend, Landlord and Tenant shall, in good
faith, attempt to reach a mutually acceptable Fair Market Rental Value of the
Premises and consequent Minimum Monthly Rent for the Option Term. If Landlord
and Tenant cannot agree upon the Fair Market Rental Value within thirty
(30) business days of Tenant’s exercise of the Option to Extend, then within ten
(10) days thereafter, Landlord and Tenant shall each select and notify the other
of the name of an “Evaluator,” who, for purposes of this Section, shall be an
independent and impartial real estate professional (such as a licensed real
estate agent) having more than ten (10) years’ experience in the leasing of
space comparable to the Premises. If either party shall fail to appoint an
Evaluator, the Evaluator appointed by the other party shall solely determine the
Fair Market Value of the Premises. Each Evaluator shall promptly proceed to
select a third Evaluator, who shall have the aforesaid qualifications of an
Evaluator. Such third Evaluator shall determine the Fair Market Rental Value of
the Premises and shall deliver to both Landlord and Tenant a copy of such
determination within thirty (30) days after his or her appointment as the third
Evaluator. The parties agree that the third Evaluator’s determination as
aforesaid shall be considered as the Fair Market Rental Value of the Premises
and shall be conclusive and binding upon Landlord and Tenant. If the original
two Evaluators shall fail to agree upon the selection of a third Evaluator, the
same shall be designated by the president of the San Diego Board of Realtors, or
any successor organization thereto. Landlord and Tenant shall each pay any fees
of their own Evaluator and shall share equally the fees of the third Evaluator,
if any.
As used herein, the term “Fair Market Rental Value” shall mean the rent for
buildings of similar type, quality and size in the City of Poway that a willing
comparable tenant would pay to a willing landlord, neither of whom is compelled
to rent, at arms length, on all of the terms and conditions of the Lease (other
than the Minimum Monthly Rent, which is to be determined pursuant to this
Section). In determining the Fair Market Rental Value, it shall be assumed that
Landlord has fully paid any and all leasing costs (including without limitation
tenant improvement costs, leasing commissions and tenant concessions), that
might be prevalent in the marketplace. The determination of Fair Market Rental
Value shall also include any appropriate adjustments over the term of the Option
Term in the Minimum Monthly Rent based on the cost of living or otherwise, and
without regard to any leasing costs such as tenant improvement costs, leasing
commissions and tenant concessions, that might be prevalent in the marketplace.

3



--------------------------------------------------------------------------------



 



30. Right of First Offer. Tenant shall have the right to send Landlord a notice
(“Request Notice”) advising Landlord that Tenant is interested in possibly
leasing additional space within the eastern portion of the Building. Within ten
(10) days of receipt of a Request Notice, Landlord shall promptly notify Tenant
of when and what space is or will be so available within the next six (6) months
(“Advice Space”). Tenant shall thereupon have the right to make an offer to
lease all or any part of such Advice Space (“ROFO”), unless: (1) Tenant is in
default under the terms of this Lease; or (2) the Advice Space is not in a
rentable configuration. Tenant shall exercise its ROFO by notifying Landlord,
within ten (10) days after Tenant’s receipt of the notice of availability of the
Advice Space, of its desire to lease certain Advice Space within the Building.
Thereafter, Landlord and Tenant shall negotiate the terms of a separate lease of
the Advice Space, in good faith. If Landlord and Tenant reach mutually agreeable
terms for a lease of the Advice Space, the offer to lease on such terms shall be
subject to any senior rights of first offer or rights of first refusal in such
Advice Space. If Landlord and Tenant cannot reach an agreement on terms, then
Landlord may freely negotiate with or lease the Advice Space to any other party.
31. Operating Costs. “Operating Costs” shall not include the following:
          i. Any expenses as to which Landlord is otherwise reimbursed by any
third party, other tenant (except by way of operating expense pass-throughs), or
by insurance proceeds;
          ii. Corporate Overhead – Except for allowable management fees, all
costs associated with the operation of the business of the entity which
constitutes “Landlord” or “Landlord’s managing agent” (as distinguished from the
costs of the operations of the Building/Center) including, but not limited to,
Landlord’s or Landlord’s managing agent’s general corporate overhead and general
administrative, risk management, and corporate and/or partnership accounting and
legal costs, mortgages, debt costs or other financing charges, asset management
fees, administrative fees, any costs that would normally be considered included
in a management fee (e.g., property accounting charges, local area network
(“LAN”) and wide area network (“WAN”) charges, travel expenses for company
meetings or training, etc.), placement/recruiting fees/costs for employees
whether they are assigned to the Building/Center or not, employee training
programs, real estate licenses and other industry certifications, health/sports
club dues, employee parking and transportation charges, tickets to special
events, costs of any business licenses regardless if such costs are considered a
form of Real Property Tax, costs of defending any lawsuits, costs (including
legal fees) of selling, syndicating, financing, mortgaging or hypothecating any
of Landlord’s interests in the Building/Center, bad debt loss, rent loss or any
reserves thereof, and costs (including legal fees) incurred in connection with
any disputes between Landlord and/or Landlord’s management agent and their
employees, tenants or occupants, and providers of goods and services to the
Building/Center;
          iii. Leasing – Any cost relating to the marketing, solicitation,
negotiation and execution of leases of space in the Building/Center, including
without limitation, promotional and advertising expenses, commissions, finders
fees, and referral fees, accounting, legal and other professional fees and
expenses relating to the negotiation and preparation of any lease, license,
sublease or other such document, costs of design, plans, permits, licenses,
inspection, utilities, construction and clean up of tenant improvements to the
Premises or the premises of other tenants or other occupants, the amount of any
allowances or credits paid to or granted to tenants or other occupants of any
such design or construction, and all other costs of alterations of space in the
Building/Center leased to or occupied by other tenants or occupants;
          iv. Executive / Unrelated – Wages, salaries, fees, fringe benefits,
and any other form of compensation paid to any executive employee of Landlord
and/or Landlord’s managing agent above the grade of Building Manager as such
term is commonly understood in the property management industry, provided,
however, all wages, salaries and other compensation otherwise allowed to be
included in Operating Costs shall also exclude any portion of such costs related
to any employee’s time devoted to other efforts unrelated to the maintenance and
operation of the Building/Center;
          v. Ground Lease – Any rental payments and related costs pursuant to
any ground lease of land underlying all or any portion of the Building/Center;
          vi. Office and Parking Charges – Any office rental and any parking
charges, either actual or not, for the Landlord’s and/or Landlord’s managing
agent’s management, engineering, maintenance, security, parking or other vendor
personnel;
          vii. Building Codes/ADA – Any cost incurred in connection with
upgrading the Building/Center to comply with insurance requirements, life safety
codes, ordinances, statutes, or other laws in effect prior to the Commencement
Date, including without limitation the

4



--------------------------------------------------------------------------------



 



Americans With Disabilities Act (or similar laws, statutes, ordinances or rules
imposed by the State, County, City, or other agency where the Building/Center is
located), including penalties or damages incurred as a result of non-compliance,
but excluding any costs necessary to remediate any noncompliance triggered by
Tenant’s use and occupation of the Premises;
          viii. Reimbursements — Any cost of any service or items sold or
provided to tenants or other occupants to the extent that Landlord or Landlord’s
managing agent has been reimbursed by such tenants or other occupants for such
service or has been reimbursed by insurance or otherwise compensated by parties
other than tenants of the Building/Center (except as recoupment of operating
expenses), to include replacement of any item covered by a warranty to the
extent of the warranty coverage;
          ix. Benefits to Others — Expenses in connection with services or other
benefits which are provided to another tenant or occupant of the Building/Center
and which do not benefit Tenant, provided that Operating Costs incurred for the
maintenance and repair of Common Facilities shall be deemed to benefit Tenant;
          x. Other Taxes — Landlord’s gross receipts taxes for the
Building/Center (except to the extent that such taxes are a substitute for ad
valorem real property taxes), personal and corporate income taxes, inheritance
and estate taxes, franchise and gift taxes, and all other Real Property Taxes
relating to a period payable or assessed outside the term of the Lease;
          xi. Special Assessment — Any new special assessments or special taxes
initiated as a means of financing improvements to the Building/Center thereof
which are levied after the date of this Lease;
          xii. Advertising/Promotion/Gifts — All advertising and promotional
costs including any form of entertainment expenses, dining expenses, any costs
relating to tenant or vendor relation programs including flowers, gifts,
luncheons, parties, and other social events but excluding any cost associated
with life safety information services;
          xiii. Fines & Penalties — Any fines, costs, late charges, liquidated
damages, penalties, tax penalties or related interest charges, imposed on
Landlord or Landlord’s managing agent, except to the extent that such fines and
penalties result from Tenant’s use or occupancy of the Premises;
          xiv. Contributions/Dues/Subscriptions — Any costs, fees, dues,
contributions or similar expenses for political, charitable, industry
association or similar organizations, as well as the cost of any newspaper,
magazine, trade or other subscriptions, excepting the Building’s/Center’s annual
membership dues in the local Building Owners and Managers Association (“BOMA”);
          xv. Art — Costs, other than those incurred in ordinary maintenance and
repair, for sculptures, paintings, fountains or other objects of art or the
display of such items;
          xvi. Concessionaires — Any compensation or benefits paid to or
provided to clerks, attendants or other persons in commercial concessions
operated by or on behalf of the Landlord;
          xvii. Other Insurance — Any increase in the cost of Landlord’s
insurance caused by a specific use of another tenant or by Landlord;
          xxvii. Reserves — Any reserves for capital improvements;
          xviii. Costs directly resulting from the gross negligence, willful
misconduct or breach of law or ordinance by Landlord, its employees, agents,
contractors or employees; and
Signatures Continue on Following Page

5



--------------------------------------------------------------------------------



 



EXECUTED, by Landlord and Tenant as of the date first written above
LANDLORD:
CREST PARTNERS-POWAY ONE DANIELSON, LLC, a California limited liability company

                  By:   [ILLEGIBLE]         Title: [ILLEGIBLE]                 
  By:   [ILLEGIBLE]         Title: V. P.              TENANT:

NEXUS BIOSYSTEMS. INC., a Delaware corporation
    By:   [ILLEGIBLE]         Title: V.P. Operations                   By:      
    Title:             

6